Exhibit 10.1
 
Execution Version








£3,600,000,000
 
SENIOR BRIDGE TERM LOAN
 
CREDIT AGREEMENT
 
dated as of March 25, 2011
 
among
 
 PPL CAPITAL FUNDING, INC.,
as U.S. Borrower,
 
PPL WEM HOLDINGS PLC,
as UK Borrower,
 
PPL CORPORATION,
as Guarantor,
 
THE LENDERS FROM TIME TO TIME PARTY HERETO
 
and
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
CREDIT SUISSE AG,
Syndication Agent


 

--------------------------------------------------------------------------------

 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 
and
 
CREDIT SUISSE SECURITIES (USA) LLC
 
JOINT LEAD ARRANGERS
 
AND
 
JOINT BOOKRUNNERS
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

     
Page
ARTICLE I DEFINITIONS
 
1
 
Section 1.01.
Definitions
1
       
ARTICLE II THE CREDITS
 
21
 
Section 2.01.
Commitments to Lend.
21
 
Section 2.02.
Notice of Borrowings.
21
 
Section 2.03.
Notice to Lenders; Funding of Loans.
21
 
Section 2.04.
Noteless Agreement; Evidence of Indebtedness.
22
 
Section 2.05.
Interest Rates.
23
 
Section 2.06.
Fees.
24
 
Section 2.07.
Adjustments of Commitments.
25
 
Section 2.08.
Maturity of Loans; Mandatory Prepayments.
27
 
Section 2.09.
Optional Prepayments and Repayments.
28
 
Section 2.10.
General Provisions as to Payments.
29
 
Section 2.11.
Funding Losses.
29
 
Section 2.12.
Computation of Interest and Fees.
29
 
Section 2.13.
Basis for Determining Interest Rate Inadequate, Unfair or Unavailable.
30
 
Section 2.14.
Illegality
30
 
Section 2.15.
Increased Cost and Reduced Return; Reserves on Loans.
30
 
Section 2.16.
Taxes.
32
 
Section 2.17.
[Intentionally Omitted].
35
 
Section 2.18.
Defaulting Lenders.
36
       
ARTICLE III CONDITIONS
 
36
 
Section 3.01.
Conditions Precedent to Effectiveness.
36
 
Section 3.02.
Conditions Precedent to the Loans.
37
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
38
 
Section 4.01.
Status.
38
 
Section 4.02.
Authority; No Conflict.
39
 
Section 4.03.
Legality.
39
 
Section 4.04.
Financial Condition.
39
 
Section 4.05.
Rights to Properties.
40
 
Section 4.06.
Litigation.
40
 
Section 4.07.
No Violation.
40
 
Section 4.08.
ERISA.
40
 
Section 4.09.
Governmental Approvals.
40
 
Section 4.10.
Investment Company Act.
40
 
Section 4.11.
Tax Returns and Payments.
41
 
Section 4.12.
Compliance with Laws.
41
 
Section 4.13.
No Default.
41
 
Section 4.14.
Environmental Matters.
41
 
Section 4.15.
Guarantees.
42
 
Section 4.16.
OFAC.
42
 
Section 4.17.
Senior Debt.
42
 
Section 4.18.
Solvency.
42
       
ARTICLE V COVENANTS
 
43
 
Section 5.01.
Information.
43
 
Section 5.02.
Maintenance of Property; Insurance.
45
 
Section 5.03.
Conduct of Business and Maintenance of Existence.
46
 
Section 5.04.
Compliance with Laws, Etc.
46
 
Section 5.05.
Books and Records.
46
 
Section 5.06.
Securities Demand.
46
 
Section 5.07.
Applicable Rating.
46
 
Section 5.08.
Use of Proceeds.
46
 
Section 5.09.
Restriction on Liens.
47
 
Section 5.10.
Merger or Consolidation.
49
 
Section 5.11.
Asset Sales.
50
 
Section 5.12.
Restrictive Agreements.
50
 
Section 5.13.
Financial Covenant.
50
 
Section 5.14.
Indebtedness.
50
 
Section 5.15.
Restricted Payments.
51
 
Section 5.16.
Acquisitions.
51
 
Section 5.17.
Pro Forma Balance Sheet.
51
       
ARTICLE VI DEFAULTS
 
51
 
Section 6.01.
Events of Default.
51
       
ARTICLE VII THE ADMINISTRATIVE AGENT
53
 
Section 7.01.
Appointment and Authority
53
 
Section 7.02.
Rights as a Lender.
54
 
Section 7.03.
Exculpatory Provisions.
54
 
Section 7.04.
Reliance by Agent.
55
 
Section 7.05.
Delegation of Duties.
55
 
Section 7.06.
Resignation of Agent.
55
 
Section 7.07.
Non-Reliance on Agent and Other Lenders.
56
 
Section 7.08.
No Other Duties, Etc.
56
 
Section 7.09.
Administrative Agent May File Proofs of Claim.
56
       
ARTICLE VIII MISCELLANEOUS
57
 
Section 8.01.
Notices.
57
 
Section 8.02.
No Waivers; Non-Exclusive Remedies.
59
 
Section 8.03.
Expenses; Indemnification.
59
 
Section 8.04.
Sharing of Set-Offs.
61
 
Section 8.05.
Amendments and Waivers.
61
 
Section 8.06.
Assignments and Participation.
62
 
Section 8.07.
Governing Law; Submission to Jurisdiction; Service of Process.
65
 
Section 8.08.
Counterparts; Integration.
66
 
Section 8.09.
Generally Accepted Accounting Principles.
66
 
Section 8.10.
Usage.
66
 
Section 8.11.
WAIVER OF JURY TRIAL.
67
 
Section 8.12.
Confidentiality.
67
 
Section 8.13.
USA PATRIOT Act Notice.
68
 
Section 8.14.
No Fiduciary Duty.
68
 
Section 8.15.
Currency Indemnity.
68
       
ARTICLE IX GUARANTEE
 
69
 
Section 9.01.
Guarantee.
69
 
Section 9.02.
Guarantee Unconditional.
69
 
Section 9.03.
Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances.
70
 
Section 9.04.
Waiver by Guarantor.
70
 
Section 9.05.
Subrogation.
70
 
Section 9.06.
Stay of Acceleration.
70
 
Section 9.07.
Continuing Guarantee.
70

 
 
 
 

--------------------------------------------------------------------------------

 
Appendices and Schedules:
           
Commitment Appendix
   
Schedules:
                 
Schedule 1.01
-
Mandatory Costs
             
Schedule 3.02
-
Existing Debt Instruments
             
Schedule 4.15
-
Guarantees
             
Schedule 5.09
-
Existing Liens
             
Schedule 5.12
-
Restrictive Agreements
 
Exhibits:
       
Exhibit A-1
-
Form of Notice of Borrowing
             
Exhibit A-2
-
Form of Notice of Continuation
             
Exhibit B
-
Form of Note
             
Exhibit C
-
Form of Assignment and Assumption Agreement
             
Exhibit D-1
-
Form of Opinion of Counsel for the Borrowers and Guarantor
             
Exhibit D-2
-
Form of Opinion of In-house Counsel
             
Exhibit E
-
Form of Solvency Certificate of PPL Corporation and Subsidiaries
             
Exhibit F
-
Form of Notice of Extension
             
Exhibit G
-
Form of Officer’s Certificate
 

 

 

--------------------------------------------------------------------------------

 

SENIOR BRIDGE TERM LOAN CREDIT AGREEMENT (this “Agreement”) dated as of March
25, 2011 among PPL CAPITAL FUNDING, INC., a Delaware corporation (the “U.S.
Borrower”), PPL WEM HOLDINGS PLC, a limited liability company incorporated in
England and Wales with registered number 4066211 (the “UK Borrower” and,
together with the U.S. Borrower, the “Borrowers” and each a “Borrower”), PPL
CORPORATION, a Pennsylvania corporation (the “Guarantor”), the LENDERS party
hereto from time to time and BANK OF AMERICA, N.A., as Administrative Agent.
 
WHEREAS, in connection with the Transactions (as defined below), the Borrowers
have requested that the Lenders provide the Loans and Commitments (as defined
below), and the Lenders are willing to do so on terms and conditions set forth
herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01. Definitions.  All capitalized terms used in this Agreement or in
any Appendix, Schedule or Exhibit hereto, which are not otherwise defined herein
or therein, shall have the respective meanings set forth below.
 
“Acquisition” means the direct or indirect acquisition of CNE and CN Limited,
the corporate parent of CNW, by the Guarantor from the Seller pursuant to the
Purchase Agreement.
 
“Acquisition Consideration” means the aggregate cash consideration set forth in
the Purchase Agreement as in effect on the Signing Date.
 
“Administrative Agent” means Bank of America, acting through one or more of its
branches or affiliates, in its capacity as administrative agent for the Lenders
hereunder and under the other Loan Documents, and its successor or successors in
such capacity.
 
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent (with a copy to each Borrower) duly
completed by such Lender.
 
“Affiliate” means, with respect to any Person, any other Person who is directly
or indirectly controlling, controlled by or under common control with such
Person.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through the
ownership of stock or its equivalent, by contract or otherwise.
 
“Agent” means the Administrative Agent, any Joint Lead Arranger and the
Syndication Agent and “Agents” means all of them.
 
“Agreement” has the meaning set forth in the introductory paragraph hereto, as
this Agreement may be amended, restated, supplemented or modified from time to
time.
 
“Agreement Currency” has the meaning set forth in Section 8.15.
 
“Applicable Commitment Fee Rate” means as of any date of determination, 0.25%
per annum (calculated based on a 360-day year).
 
“Applicable Lending Office” means, with respect to any Lender, its Euro-Currency
Lending Office.
 
“Applicable Margin” means as of any date of determination during any period set
forth below, the percentage per annum set forth below at the applicable time
given the Rating Level in effect at such time.
 


 

--------------------------------------------------------------------------------

 
   
Rating
Level I
Rating
Level II
Rating
Level III
Rating
Level IV
Rating
Level V
Closing Date until 3-month anniversary thereof
1.25%
1.50%
1.75%
2.00%
2.25%
3-month anniversary of Closing Date until 6-month anniversary thereof
1.50%
1.75%
2.00%
2.25%
2.50%
6-month anniversary of Closing Date until 9-month anniversary thereof
1.75%
2.00%
2.25%
2.50%
3.00%
9-month anniversary of Closing Date and thereafter
2.25%
2.50%
2.75%
3.00%
3.25%



For the purpose of the foregoing:
 
(a)           Rating Level I pricing shall apply if, on any date of
determination, the Applicable Rating is A- or higher by S&P and is A3 or higher
by Moody’s;
 
(b)           Rating Level II pricing shall apply if, on any date of
determination, Rating Level I pricing does not apply and the Applicable Rating
is BBB+ or higher by S&P and is Baa1 or higher by Moody’s;
 
(c)           Rating Level III pricing shall apply if, on any date of
determination, Rating Level I pricing and Rating Level II pricing do not apply
and the Applicable Rating is BBB or higher by S&P and is Baa2 or higher by
Moody’s;
 
(d)           Rating Level IV pricing shall apply if, on any date of
determination, Rating Level I pricing, Rating Level II pricing and Rating Level
III pricing do not apply and the Applicable Rating is BBB- or higher by S&P and
is Baa3 or higher by Moody’s; and
 
(e)           Rating Level V pricing shall apply if, on any date of
determination, Rating Level I pricing, Rating Level II pricing, Rating Level III
pricing and Rating Level IV pricing do not apply.
 
provided, that if the Applicable Rating assigned by S&P and Moody’s shall fall
in different Rating Levels, the applicable Rating Level for the purposes of the
foregoing, shall be based on the higher of the two ratings unless the rating
differential is two or more notches, in which case the applicable Rating Level
shall be determined by reference to the rating one notch lower than the higher
of the two ratings.
 
“Applicable Rating” means the senior unsecured, non-credit enhanced (other than
by the Guarantor) long-term debt rating of the U.S. Borrower from S&P or
Moody’s.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Asset Sale” means any sale of any assets, including by way of the sale by the
Guarantor or any of its Subsidiaries, of equity interests in such Subsidiaries.
 
“Assignee Group” means two or more assignees that are Affiliates of one another
or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement, substantially in the form of attached Exhibit C, under which an
interest of a Lender hereunder is transferred to an Eligible Assignee pursuant
to Section 8.06(b).
 
“Bank of America” means Bank of America, N.A., and its successors.
 
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, or any
successor statute.
 
“Borrower” and “Borrowers” has the meaning set forth in the introductory
paragraph hereto.
 
“Borrower Materials” has the meaning set forth in Section 5.01.
 
“Borrower Parties” has the meaning set forth in Section 8.14.
 
“Borrowing” means a group of Loans made by the Lenders on a single date and
having a single Interest Period.
 
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized by law to close; provided
that when used with respect to any Borrowing, payment or prepayment of principal
of or interest on, or the Interest Period for, a Loan, or a notice by any
Borrower with respect to any such Borrowing, payment, prepayment or Interest
Period, the term “Business Day” shall also mean that such day is a day on which
commercial banks are open for international business (including dealings in
Sterling deposits) in London.
 
“Capital Lease” means any lease of property which, in accordance with GAAP,
should be capitalized on the lessee’s balance sheet.
 
“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.
 
“CERCLA” has the meaning set forth in Section 4.14(a).
 
“Change of Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the SEC under the Securities Exchange Act of 1934, as amended) of 25%
or more of the outstanding shares of voting stock of the Guarantor or its
successors, (b) the failure at any time of the Guarantor or its successors to
own 100% of the outstanding shares of the Voting Stock in the U.S. Borrower or
(c) the failure at any time of the Guarantor or its successors to own, directly
or indirectly, 75% or more of the outstanding shares of the Voting Stock in the
UK Borrower.
 
“Closing Date” means the date on which the conditions specified in Section 3.02
shall have been satisfied or waived.
 
“CNE” means Central Networks East plc, a limited liability company incorporated
in England and Wales.
 
“CNW” means Central Networks West plc, a limited liability company incorporated
in England and Wales.
 
“CN Limited” means Central Networks Limited, a limited liability company
incorporated in England and Wales.
 
“CN Revolving Facilities” means the two revolving facilities, each in a
principal amount of £300,000,000, to be entered into, on or after the Closing
Date, by CNE and CNW and Bank of America as administrative agent, and the other
agents and lenders party thereto.
 
“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Loans under this Agreement as set forth in the Commitment Appendix, in each
case as such Commitment may be adjusted from time to time in accordance with
this Agreement.  Such Commitments may be Tranche A Commitments or Tranche B
Commitments.
 
“Commitment Appendix” means the Appendix attached under this Agreement
identified as such.
 
“Commitment Fee” has the meaning set forth in Section 2.06(a).
 
“Companies” means, collectively, CNE, CNW and CN Limited and “Company” means
each of them.
 
“Companies Debt Financing” means the issuance of senior notes by any of the
Companies.
 
“Consolidated Capitalization” means the sum of, without duplication, (a) the
Consolidated Debt (without giving effect to clause (c) of the definition of
“Consolidated Debt”) and (b) the consolidated shareholders’ equity, redeemable
preferred stocks and minority interests (determined in accordance with GAAP)
recorded on the Guarantor’s consolidated financial statements (excluding from
shareholders’ equity, the balance of accumulated other comprehensive income/loss
of the Guarantor on any date of determination solely with respect to (i) the
effect of all unrealized gains and losses reported under Financial Accounting
Standards Board Statement No. 133 in connection with forward contracts, futures
contracts or other derivatives or commodity hedging agreements for the future
delivery of electricity or capacity and (ii) the effect of any pension and other
post-retirement benefit liability adjustment recorded in accordance with GAAP),
except that for purposes of calculating Consolidated Capitalization of the
Guarantor, Consolidated Debt of the Guarantor shall exclude Non-Recourse Debt
and Consolidated Capitalization of the Guarantor shall exclude that portion of
shareholders’ equity attributable to assets securing Non-Recourse Debt and
assets of Western Power Distribution Holdings, Limited and its Subsidiaries.
 
“Consolidated Debt” means the consolidated Debt of the Guarantor, the Borrowers
and their Consolidated Subsidiaries (determined in accordance with GAAP), except
that for purposes of this definition, Consolidated Debt shall exclude (a)
Non-Recourse Debt of the Guarantor, the Borrowers and their Consolidated
Subsidiaries, (b) Debt of Western Power Distribution Holdings, Limited and its
Subsidiaries that is non-recourse to the Guarantor, the Borrowers and the other
Subsidiaries, (c) Hybrid Securities of the Guarantor, the Borrowers and their
Consolidated Subsidiaries in an aggregate amount as shall not exceed 15% of
Consolidated Capitalization and (d) Equity-Linked Securities in an aggregate
amount as shall not exceed 15% of Consolidated Capitalization.
 
“Consolidated Subsidiary” means with respect to any Person at any date, any
Subsidiary of such Person or other entity, the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.
 
“Continuing Lender” means with respect to any event described in Section
2.07(b), a Lender which is not a Retiring Lender, and “Continuing Lenders” means
any two or more of such Continuing Lenders.
 
“Corporation” means a corporation, association, company, joint stock company,
limited liability company, partnership or business trust.
 
“Credit Suisse” means Credit Suisse AG, acting through one or more of its
branches, and its successors.
 
“CS Securities” means Credit Suisse Securities (USA) LLC and its successors.
 
“CTA” means the United Kingdom Corporation Tax Act 2009.
 
“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all Guarantees by such
Person of Debt of others, (d) all Capital Lease Obligations and Synthetic Leases
of such Person, (e) all obligations of such Person in respect of Interest Rate
Protection Agreements, foreign currency exchange agreements or other interest or
exchange rate hedging arrangements (the amount of any such obligation to be the
net amount that would be payable upon the acceleration, termination or
liquidation thereof), but only to the extent that such net obligations exceed
$75,000,000 in the aggregate and (f) all obligations of such Person as an
account party in respect of letters of credit and bankers’ acceptances;
provided, however, that “Debt” of such Person does not include (i) obligations
of such Person under any installment sale, conditional sale or title-retention
agreement or any other agreement relating to obligations for the deferred
purchase price of property or services (ii) obligations under agreements
relating to the purchase and sale of any commodity, including any power of sale
or purchase agreements, any commodity hedge or derivative (regardless of whether
any such transaction is a “financial” or physical transaction), (iii) any trade
obligations or other obligations of such Person incurred in the ordinary course
of business or (iv) obligations of such Person under any lease agreement
(including any lease intended as security) that is not a Capital Lease or a
Synthetic Lease.
 
“Debtor Relief Law” means the Bankruptcy Code, or any similar United States
federal or state law or foreign law relating to bankruptcy, insolvency,
receivership, winding up, liquidation, reorganization or relief of debtors or
any amendment to, succession to or change in any such law.
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Defaulting Lender” means at any time, any Lender with respect to which a Lender
Default is in effect at such time.
 
“Direction” has the meaning set forth in Section 2.16(f)(ii).
 
“Disposition” or “Dispose” means, with respect to any Person (a) any sale,
transfer, license, lease or other disposition of any property or asset by such
Person including any sale, assignment transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and (b) any issuance of Equity Interests by any Subsidiary
of such Person.
 
“Dollars” and the sign “$” mean lawful money of the United States.
 
“Duration Fee” has the meaning set forth in 2.06(b).
 
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.
 
“Eligible Assignee” means (a) a Lender; (b) a commercial bank organized under
the laws of the United States and having a combined capital and surplus of at
least $100,000,000; (c) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000; or (d) any other Person
that is an “accredited investor” (as defined in Regulation D under the
Securities Act of 1933, as amended); provided further, that, in each case (i)
upon and following the occurrence of an Event of Default, an Eligible Assignee
shall mean any Person other than the Borrowers or any of their Affiliates and
(ii) notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrowers or any of their Affiliates.
 
“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses or other written governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or Hazardous Substances or wastes into the environment
including, without limitation, ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution,
use,  treatment, storage, disposal, transport or handling of pollutants,
contaminants, petroleum or petroleum products, chemicals or industrial, toxic or
Hazardous Substances or wastes.
 
“Environmental Liabilities” means all liabilities (including anticipated
compliance costs) in connection with or relating to the business, assets,
presently or previously owned, leased or operated property, activities
(including, without limitation, off-site disposal) or operations of the
Guarantor, the Borrowers or any of their Subsidiaries which arise under
Environmental Laws.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire such equity
interest.
 
“Equity-Linked Securities” means any securities of the Guarantor, any Borrower
or any of their Subsidiaries which are convertible into, or exchangeable for,
equity securities of the Guarantor, any Borrower or such Subsidiary, including
any securities issued by any of such Persons which are pledged to secure any
obligation of any holder to purchase equity securities of the Guarantor, any
Borrower, or any of their Subsidiaries.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
“ERISA Group” means each Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with such Borrower, are treated as a single
employer under Section 414(b) or (c) of the Internal Revenue Code.
 
“Euro-Currency Lending Office” means, as to each Lender, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) or such other office, branch or Affiliate of such Lender as it may
hereafter designate as its Euro-Currency Lending Office by notice to the U.S.
Borrower and the Administrative Agent.
 
“Euro-Currency Rate” means, for any Interest Period with respect to a Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Sterling deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “Euro-Currency Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Sterling for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Loan being made or continued by the
Administrative Agent and with a term equivalent to such Interest Period would be
offered by the Administrative Agent’s London branch to major banks in the London
interbank market for Sterling at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period.
 
“Event of Default” has the meaning set forth in Section 6.01.
 
“Excluded Debt” means (a) any Debt owed to the Guarantor, any Borrower or any of
their respective Subsidiaries, (b) any Debt incurred in the ordinary course of
business under the Revolving Credit Facilities, (c) Debt incurred since the
Effective Date in an aggregate principal amount not to exceed $500,000,000
(excluding any Permanent Debt Financing), (d) debt incurred in the ordinary
course of business under the CN Revolving Facilities and (e) any other Debt as
approved in writing by the Required Lenders.
 
“Excluded Subsidiaries” means Western Power Distribution Holdings, Limited and
its Subsidiaries, PPL Electric Utilities Corporation and its Subsidiaries,
Kentucky Utilities Company and its Subsidiaries, Louisville Gas and Electric
Company and its Subsidiaries and LG&E and KU Energy LLC and its Subsidiaries.
For the avoidance of doubt, the Borrowers and their Subsidiaries shall not be
Excluded Subsidiaries.
 
“Existing Debt” means the Debt that is permitted to be outstanding on the
Closing Date pursuant to Section 3.02(b).
 
“Existing Debt Instruments” means (a) the Revolving Credit Facilities and (b)
the other agreements and instruments set forth on Schedule 3.02.
 
“Extended Maturity Date” has the meaning set forth in Section 2.08(a)(ii).
 
“Extension” has the meaning set forth in Section 2.08(a)(ii).
 
“Fee Letter” means the fee letter dated as of March 1, 2011 from Bank of
America, MLPFS, CS Securities and Credit Suisse to the Guarantor.
 
“Foreign Subsidiary” means a Subsidiary which is not formed under the laws of
the United States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.
 
“Governmental Authority” means any federal, state or local government,
authority, agency, central bank, quasi-governmental authority, court or other
body or entity, and any arbitrator with authority to bind a party at law.
 
“Group of Loans” means at any time, a group of Loans consisting of all Loans
having the same Interest Period at such time.
 
“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Debt of any other Person (the “primary obligor”) in any manner, whether directly
or indirectly, and including any obligation of such Person, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or to purchase (or to advance or supply funds for the purchase of)
any security for payment of such Debt, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt of the
payment of such Debt or (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Debt; provided, however, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
 
“Guaranteed Party” has the meaning set forth in Section 9.07.
 
“Guarantor” has the meaning set forth in the introductory paragraph hereto.
 
“Hazardous Substances” means any toxic, caustic or otherwise hazardous
substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance, having any constituent elements displaying any
of the foregoing characteristics.
 
“HMRC” means H.M. Revenue and Customs (of the United Kingdom).
 
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years issued by the Guarantor
or any Borrower, or any business trusts, limited liability companies, limited
partnerships (or similar entities) (a) all of the common equity, general partner
or similar interests of which are owned (either directly or indirectly through
one or more Wholly Owned Subsidiaries) at all times by the Guarantor or the
Borrowers or any of their Subsidiaries, (b) that have been formed for the
purpose of issuing hybrid preferred securities and (c) substantially all the
assets of which consist of (i) subordinated debt of the Guarantor, the Borrowers
or a Subsidiary of the Guarantor or the Borrowers, as the case may be, and (ii)
payments made from time to time on the subordinated debt.
 
“Indemnitee” has the meaning set forth in Section 8.03(b).
 
“Information” has the meaning set forth in Section 5.01.
 
“Interest Period” means with respect to each Loan, a period commencing on the
date of borrowing specified in the applicable Notice of Borrowing or on the date
specified in the applicable Notice of Continuation and ending one, two, three or
six months thereafter, as the applicable Borrower may elect in the applicable
notice; provided, that:
 
(a)           any Interest Period which would otherwise end on a day which is
not a Business Day shall, subject to clause (c) below, be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
 
(b)           any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Business Day of a calendar month; and
 
(c)           no Interest Period shall end after the Original Maturity Date or
the Extended Maturity Date, as applicable.
 
“Interest Rate Protection Agreements” means any agreement providing for an
interest rate swap, cap or collar, or any other financial agreement designed to
protect against fluctuations in interest rates.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
 
“ITA” means the United Kingdom Income Tax Act 2007.
 
“Joint Lead Arrangers” means MLPFS and CS Securities, each in their capacity as
joint bookrunners and co-lead arrangers for the Lenders hereunder and under the
other Loan Documents and each of their respective successors in such capacity.
 
“Judgment Currency” has the meaning set forth in Section 8.15.
 
“Lender” means each bank or other lending institution listed in the Commitment
Appendix as having a Commitment, each Eligible Assignee that becomes a Lender
pursuant to Section 8.06(b) and their respective successors.
 
“Lender Default” means (a) the failure (which has not been cured) of any Lender
to make available any Loan, within one Business Day from the date it is
obligated to make such amount available under the terms and conditions of this
Agreement, (b) a Lender having notified, in writing, the Administrative Agent or
the U.S. Borrower or having made a public statement to the effect that such
Lender does not intend to comply with its obligations hereunder or under other
agreements generally in which it commits to extend credit, (c) a Lender has
failed, within three Business Days after request by the Administrative Agent or
the U.S. Borrower, to confirm in a manner reasonably satisfactory to the
Administrative Agent and the U.S. Borrower that it will comply with its funding
obligations hereunder, or (d) a Lender has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
 
“Lender Parties” has the meaning set forth in Section 8.14.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance intended to confer or having the effect of
conferring upon a creditor a preferential interest.
 
“Loan” means a loan pursuant to Section 2.01. All loans shall bear interest
computed on the basis of the Euro-Currency Rate pursuant to the applicable
Notice of Borrowing or Notice of Continuation.
 
“Loan Documents” means this Agreement and the Notes.
 
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.
 
“Margin Stock” means “margin stock” as such term is defined in Regulation U.
 
“Material Adverse Effect” means (a) any material adverse effect upon the
business, assets, financial condition or operations of the Guarantor and its
Subsidiaries, taken as a whole, (b) a material adverse effect on the ability of
the Guarantor or any Borrower to perform its obligations under this Agreement,
the Notes or the other Loan Documents or (c) a material adverse effect on the
validity or enforceability of this Agreement, the Notes or any of the other Loan
Documents.
 
“Material Debt” means Debt (other than the Notes) of the Guarantor, any Borrower
and/or one or more of their Subsidiaries in a principal or face amount exceeding
$40,000,000.
 
“Material Plan” means at any time, a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000. For the avoidance of doubt, where any two
or more Plans, which individually do not have Unfunded Liabilities in excess of
$50,000,000, but collectively have aggregate Unfunded Liabilities in excess of
$50,000,000, all references to Material Plan shall be deemed to apply to such
Plans as a group.
 
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.
 
“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Guarantor and the Administrative Agent may select.
 
“Multiemployer Plan” means at any time, an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years, made contributions.
 
“Net Cash Proceeds” means,
 
(a)           with respect to any Disposition or Property Loss Event, the
proceeds thereof in the form of cash and cash equivalents (including any cash
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable, purchase price adjustment receivable, or otherwise, but
only as and when received) received by the Guarantor, any Borrower or any
Subsidiary, net of (i) all attorneys’ fees, accountants’ fees, investment
banking fees, brokerage, consultant and other customary fees and commissions,
title and recording tax expenses, survey costs and other fees and expenses
incurred by the Guarantor, any Borrower and their respective Subsidiaries in
connection with such Disposition or Property Loss Event, (ii) all taxes
(including taxes arising out of the distribution of such cash proceeds by a
Foreign Subsidiary directly to the Guarantor, any Borrower or any Subsidiary
that is not a Foreign Subsidiary), paid or reasonably estimated to be payable as
a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), (iii) any reasonably identifiable
liabilities or obligations associated with the property or assets Disposed of in
such Disposition and retained, indemnified or insured by the Guarantor, any
Borrower or any Subsidiary after such Disposition, including without limitation
pension and other post-employment benefit liabilities, liabilities related to
environmental matters, and liabilities relating to any indemnification
obligations associated with such Disposition, (iv) all payments made, and all
installment payments required to be made, with respect to any obligation (x)
that is secured by any property or assets subject to such Disposition or
Property Loss Event, in accordance with the terms of any Lien upon such property
or assets, or (y) that must by its terms, or in order to obtain a necessary
consent to such Disposition, or by applicable law, be repaid out of the proceeds
from such Disposition or Property Loss Event, (v) all distributions and other
payments required to be made to minority interest holders in Subsidiaries or
joint ventures or the pro rata portion of the Net Cash Proceeds (calculated
without regard to this clause (v)) attributable to minority interests and not
available for distribution to or for the account of the Guarantor, any Borrower
or any Wholly Owned Subsidiary as a result of such Disposition or Property Loss
Event, or to any other Person (other than the Guarantor, any Borrower or any
Subsidiary) owning a beneficial interest in the property or assets Disposed of
in such Disposition or subject to such Property Loss Event and (vi) the amount
of any purchase price or similar adjustment (x) claimed by any Person to be owed
by the Guarantor, any Borrower or any Subsidiary, until such time as such claim
shall have been settled or otherwise finally resolved or (y) paid or payable by
the Guarantor, any Borrower or any Subsidiary, in either case in respect of such
Disposition; provided that no proceeds of any Disposition or Property Loss Event
shall constitute Net Cash Proceeds except to the extent in excess of $50,000,000
in the aggregate for all such Dispositions and Property Loss Events since the
Effective Date; and provided further, that, in respect of the proceeds of a
Property Loss Event only, if the U.S. Borrower shall deliver a certificate of a
Responsible Officer to the Administrative Agent at the time of receipt thereof,
setting forth the applicable Borrower’s intent to reinvest or commitment to
reinvest such proceeds in productive assets of a kind then used or usable in the
business of the Guarantor, any Borrower and their Subsidiaries within 180 days
of receipt of such proceeds, such proceeds shall not constitute Net Cash
Proceeds except to the extent such Net Cash Proceeds are not so used or are not
committed to be so used pursuant to a binding contract at the end of such
180-day period, at which time such proceeds shall be deemed to be Net Cash
Proceeds; and
 
(b)           with respect to any Specified Equity Issuance or Specified Debt
Incurrence, the aggregate amount of all cash proceeds received by the Guarantor,
any Borrower or any of their Subsidiaries in respect of such Specified Equity
Issuance or Specified Debt Incurrence, net of fees, expenses, costs,
underwriting discounts and commissions incurred by the Guarantor, any Borrower
or any Subsidiary in connection therewith and net of taxes paid or estimated to
be payable as a result thereof.
 
Notwithstanding the foregoing, no proceeds of any Prepayment Event consummated
by any Excluded Subsidiary shall constitute Net Cash Proceeds except to the
extent such proceeds are distributed to the Guarantor, any Borrower or any of
their respective Subsidiaries that is not an Excluded Subsidiary; provided that
if prior to the distribution of such proceeds to the Guarantor, any Borrower or
any of their respective Subsidiaries that is not an Excluded Subsidiary, the
U.S. Borrower shall deliver a certificate of a Responsible Officer to the
Administrative Agent setting forth the applicable Borrower’s intent to cause
such proceeds to be invested in an Excluded Subsidiary, such proceeds shall not
constitute Net Cash Proceeds except to the extent such proceeds are not so
invested within 90 days of the date of such certificate, at which time such
proceeds shall be deemed to be Net Cash Proceeds.  It is understood that a
Disposition that takes the form of an issuance of Equity Interests by an
Excluded Subsidiary shall be deemed to have been consummated by the immediate
parent of such Excluded Subsidiary and not by such Excluded Subsidiary.
 
“New Lender” means with respect to any event described in Section 2.07(b), an
Eligible Assignee which becomes a Lender hereunder as a result of such event,
and “New Lenders” means any two or more of such New Lenders.
 
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender, and
“Non-Defaulting Lenders” means any two or more of such Lenders.
 
“Non-Recourse Debt” means Debt that is non-recourse to the Guarantor, the
Borrowers or any Subsidiary.
 
“Non-U.S. Lender” has the meaning set forth in Section 2.16(e).
 
“Note” means a promissory note, substantially in the form of Exhibit B hereto,
issued at the request of a Lender evidencing the obligation of each Borrower to
repay outstanding Loans.
 
“Notice of Borrowing” has the meaning set forth in Section 2.02.
 
“Notice of Continuation” has the meaning set forth in Section 2.05(d)(ii).
 
“Notice of Extension” has the meaning set forth in Section 2.08(a)(ii).
 
“Obligations” means:
 
(i)           all principal of and interest (including, without limitation, any
interest which accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency or reorganization of each
Borrower, whether or not allowed or allowable as a claim in any such proceeding)
on any Loan, fees payable under, or any Note issued pursuant to, this Agreement
or any other Loan Document;
 
(ii)           all other amounts now or hereafter payable by any Borrower and
all other obligations or liabilities now existing or hereafter arising or
incurred (including, without limitation, any amounts which accrue after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of each Borrower, whether or not allowed or
allowable as a claim in any such proceeding) on the part of each Borrower
pursuant to this Agreement or any other Loan Document;
 
(iii)           all expenses of the Agents as to which such Agents have a right
to reimbursement under Section 8.03(a) hereof or under any other similar
provision of any other Loan Document; and
 
(iv)           all amounts paid by any Indemnitee as to which such Indemnitee
has the right to reimbursement under Section 8.03 hereof or under any other
similar provision of any other Loan Document;
 
together in each case with all renewals, modifications, consolidations or
extensions thereof; it being understood that the Obligations of the Borrowers
shall be several and not joint and each Borrower shall not be liable for the
Obligations of any other Borrower.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Original Maturity Date” means the date that is 364 days following the Closing
Date (or if such day is not a Business Day, the next preceding Business Day).
 
“Other Taxes” has the meaning set forth in Section 2.16(b).
 
“Overnight Rate” means, for any day, the rate of interest per annum at which
overnight deposits in Sterling, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of the Administrative Agent in the London interbank
market for Sterling to major banks in the London interbank market.
 
“Participant” has the meaning set forth in Section 8.06(d).
 
“Participant Register” has the meaning set forth in Section 8.06(d).
 
“PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
 
“Paydown Condition” has the meaning set forth in Section 2.06(b).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Permanent Debt Financing” means the UK Holdco Debt Financing and the Companies
Debt Financing.
 
“Permitted Assignee” means each Person identified to the Joint Lead Arrangers by
the Guarantor in writing prior to the Effective Date.
 
“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a trust or an unincorporated association or any other
entity or organization, including a government or political subdivision or any
agency or instrumentality thereof.
 
“Plan” means at any time, an employee pension benefit plan (including a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
 
“Platform” has the meaning set forth in Section 5.01.
 
“Prepayment Event” means any Specified Asset Sale, any Property Loss Event, any
Specified Debt Incurrence and any Specified Equity Issuance.
 
“Property Loss Event” means any loss of or damage to property or assets of, or
any taking of the property or assets of, the Guarantor, any Borrower or any of
their respective Subsidiaries, for which such Person receives insurance
proceeds, or other compensation.
 
“Public Lender” has the meaning set forth in Section 5.01.
 
“Purchase Agreement” means the share purchase agreement dated March 1, 2011
among the Guarantor, WEM and the Seller.
 
“Qualifying Lender” means a Lender which is beneficially entitled (for UK tax
purposes including, if applicable, for the purposes of any relevant double
taxation agreement) to interest payable to that Lender in respect of an advance
hereunder and is (a) a Lender (i) which is a bank (as defined for the purpose of
section 879 of the ITA) making an advance hereunder or (ii) in respect of an
advance made hereunder by a person that was a bank (as defined for the purpose
of section 879 of the ITA) at the time that that advance was made, and which in
either case is within the charge to United Kingdom corporation tax as respects
any payments of interest made in respect of that advance; or (b) a Lender which
is (i) a company resident in the United Kingdom for United Kingdom tax purposes
or (ii) a partnership each member of which is a company so resident in the
United Kingdom or a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account in computing its chargeable profits (within the meaning of
section 19 of the CTA) the whole of any share of interest payable in respect of
that advance that falls to it by reason of Part 17 of the CTA or (iii) a company
not so resident in the United Kingdom which carries on a trade in the United
Kingdom through a permanent establishment and which brings into account interest
payable in respect of that advance in computing the chargeable profits (within
the meaning of section 19 of the CTA) of that company; or (c) a Treaty Lender.
 
“Rating Agency” means any of S&P or Moody’s, and “Rating Agencies” means any two
or more of them collectively.
 
“Rating Level” means the determination of whether Applicable Margin will be
based on Level I, II, III, IV or V.
 
“Reference Audited Company Financial Statements” means the UK GAAP audited
balance sheet and related profit and loss account of each of CNE, CNW and CN
Limited for the year ended December 31, 2010.
 
“Reference Audited Guarantor Financial Statements” means GAAP audited
consolidated balance sheet and related statement of income, stockholder’s equity
and cash flows of the Guarantor for the three most recent fiscal years ending at
least ninety (90) days prior to the Closing Date.
 
“Reference Bank” means each of Bank of America and Credit Suisse.
 
“Reference Cost” means the lesser of (a) the average of the rates per annum
quoted by the Reference Banks to the Administrative Agent, representing the
costs to the Reference Banks of funding or maintaining their Loans (or if from
only one Reference Bank, the rate per annum quoted by such Reference Bank) and
(b) the weighted average of the rates per annum quoted by each Lender which
submits such quote to the Administrative Agent prior to the time in which
interest is due to be paid in respect of the current Interest Period, relating
to the  equivalent of the costs to such Lenders of funding or maintaining their
Loans from a source which such Lender may reasonably select.
 
“Reference Unaudited Guarantor Financial Statements” means GAAP unaudited
consolidated and (to the extent available) consolidating balance sheets and
related statements of income, stockholders equity and cash flows of the
Guarantor for each fiscal quarter ending after the date of the Reference Audited
Guarantor Financial Statements, which financial statements shall meet the
requirements of Regulation S-X under the Securities Act of 1933, as amended, and
all other accounting rules and regulation of the SEC promulgated thereunder
applicable to a registration statement under the Securities Act of 1933 on form
S-1.
 
 “Register” has the meaning set forth in Section 8.06(c).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Replacement Date” has the meaning set forth in Section 2.07(b).
 
“Replacement Lender” has the meaning set forth in Section 2.07(b).
 
“Required Lenders” means at any time, Non-Defaulting Lenders holding more than
50% of the aggregate amount of (a) prior to the Closing Date, the Commitments
then effective and (b) thereafter, the principal amount of the Loans then
outstanding.
 
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.
 
“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in such Person or any option, warrant or other right to acquire
any such Equity Interests in such Person.
 
“Retiring Lender” means a Lender that ceases to be a Lender hereunder pursuant
to the operation of Section 2.07(b).
 
“Revolving Credit Facilities” means (a) the Revolving Credit Agreement, dated as
of October 19, 2010 among PPL Energy Supply, Wells Fargo Bank, National
Association, as Administrative Agent, Issuing Lender and Swingline Lender, and
the other Lenders party thereto in an aggregate amount of $3 billion; (b) the
Revolving Credit Agreement, dated December 31, 2010 among PPL Electric Utilities
Corporation, Wells Fargo Bank, National Association, as Administrative Agent,
Issuing Lender and Swingline Lender, and the other Lenders party thereto in an
aggregate amount of $200 million; (c) the Revolving Credit Agreement, dated
November 1, 2010 among Kentucky Utilities Company, Wells Fargo Bank, National
Association, as Administrative Agent, Issuing Lender and Swingline Lender, and
the other Lenders party thereto in an aggregate amount of $400 million; and (d)
the Revolving Credit Agreement, dated November 1, 2010 among Louisville Gas and
Electric Company, Wells Fargo Bank, National Association, as Administrative
Agent, Issuing Lender and Swingline Lender, and the other Lenders party thereto
in an aggregate amount of $400 million.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., a New York corporation, and its successors or, absent any such
successor, such nationally recognized statistical rating organization as the
Guarantor and the Administrative Agent may select.
 
“Same Day Funds” means same day or other funds as may be determined by the
Administrative Agent to be customary in the place of disbursement or payment for
the settlement of international banking transactions in Sterling.
 
“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.
 
“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
 
“SEC” means the Securities and Exchange Commission.
 
“Seller” means, collectively, Avon Energy Partners Holdings, East Midlands
Electricity Distribution Holdings, E.ON UK plc and E.ON AG.
 
“Signing Date” means March 25, 2011.
 
“Special Purpose Subsidiary” means any Wholly Owned Subsidiary (regardless of
the form of organization) of the Guarantor or any Borrower formed solely for the
purpose of, and which engages in no other activities except those necessary for,
effecting financings related to Synthetic Leases.
 
“Specified Asset Sale” means any Disposition or series of related Dispositions
by the Guarantor, any Borrower or any of their respective Subsidiaries; provided
that “Specified Asset Sale” shall not include (a) Dispositions to the Guarantor
or any Borrower or any of their respective Subsidiaries, (b) Dispositions in the
ordinary course of business and (c) the Dispositions of Safe Harbor Water Power
Company, PPL Wallingford Energy LLC and PPL University Park LLC.
 
“Specified Debt Incurrence” means any incurrence of Debt for borrowed money
(including, without limitation, any Permanent Debt Financing) other than
Excluded Debt.
 
“Specified Equity Issuance” means any issuance by the Guarantor of any Equity
Interest or Equity-Linked Securities other than pursuant to the Guarantor’s
dividend reinvestment plan, any director or employee stock ownership plan, or
any other employee compensation plan, in each case, as in effect as of the date
hereof.
 
“Specified Representations” means the representations and warranties set forth
in Sections 4.01, 4.02, 4.03, 4.04(a) and (b), 4.07, 4.10, 4.17 and 4.18.
 
“Sterling” and “£” mean the lawful currency of the United Kingdom.
 
“Subsidiary” means any Corporation, a majority of the outstanding Voting Stock
of which is owned, directly or indirectly, by the Guarantor or one or more other
Subsidiaries of the Guarantor.
 
“Syndication Agent” means Credit Suisse AG, acting through one or more of its
branches or affiliates, in its capacity as syndication agent hereunder and under
the other Loan Documents, and its successor or successors in such capacity.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.
 
“Taxes” has the meaning set forth in Section 2.16(a).
 
“Tranche” means (a) with respect to Commitments, whether such Commitments are
Tranche A Commitments or Tranche B Commitments and (b) with respect to Loans,
whether such Loans are Tranche A Loans or Tranche B Loans.
 
“Tranche A Commitment” means, with respect to any Lender, the Commitment of such
Lender to make Tranche A Loans under this Agreement as set forth in the
Commitment Appendix, in each case, as such Commitment may be adjusted from time
to time in accordance with this Agreement.  The total Tranche A Commitment on
the Closing Date shall be £1,600,000,000.
 
“Tranche A Loan” has the meaning set forth in Section 2.01(a).
 
“Tranche B Commitment” means, with respect to any Lender, the commitment of such
Lender to make Tranche B Loans under this Agreement as set forth in the
Commitment Appendix in each case, as such Commitment may be adjusted from time
to time in accordance with this Agreement.  The total Tranche B Commitment on
the Closing Date shall be £2,000,000,000.
 
“Tranche B Lender” means a Lender with a Tranche B Commitment or outstanding
Tranche B Loan.
 
“Tranche B Loan” has the meaning set forth in Section 2.01(b).
 
“Transactions” means (a) the Acquisition, (b) the execution, delivery and
performance of this Agreement including the funding of the Loans hereunder and
the application of the proceeds thereof, (c) any Permanent Debt Financing or
other issuance of Equity Interests or Equity-Linked Securities in connection
with the foregoing and (d) payment of the Transaction Costs.
 
“Transaction Costs” means fees and expenses incurred in connection with the
Transactions.
 
“Treaty” has the meaning set forth in the definition of Treaty Lender.
 
“Treaty Lender” means a Lender which (a) is treated as a resident of a
jurisdiction having a double taxation agreement (a “Treaty”) with the United
Kingdom which makes provision for full exemption from tax imposed by the United
Kingdom on interest for the purposes of the Treaty, (b) does not carry on a
business in the United Kingdom through a permanent establishment with which that
Lender's participation in the Loan is effectively connected and (c) meets all
other conditions in the Treaty for full exemption from tax on interest in the UK
which relate to the Lender (including its tax or other status, the manner in
which or the period for which it holds any rights under this Agreement, the
reasons or purposes for its acquisition of such rights and the nature of any
arrangements by which it disposes of or otherwise turns to account such rights).
 
“UK” or “United Kingdom” means the United Kingdom of Great Britain and Northern
Ireland.
 
“UK Borrower” has the meaning set forth in the introductory paragraph hereto.
 
“UK GAAP” means United Kingdom generally accepted accounting principles applied
on a consistent basis.
 
“UK Holdco Debt Financing” means the issuance of senior notes by WEM or any of
its Subsidiaries that is a parent company of the Companies.
 
“UK Tax Confirmation” means a confirmation in writing by a Lender that the
Person beneficially entitled to interest payable to that Lender in respect of an
advance to the UK Borrower under a Loan Document is a person falling within
clause (b) of the definition of Qualifying Lender.
 
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
 
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
 
“U.S. Borrower” has the meaning set forth in the introductory paragraph hereto.
 
“Voting Stock” means stock (or other interests) of a Corporation having ordinary
voting power for the election of directors, managers or trustees thereof,
whether at all times or only so long as no senior class of stock has such voting
power by reason of any contingency.
 
“WEM” means PPL WEM Holdings plc, formerly registered as WPD Investment Holdings
Limited (company number 4066211).
 
“Wholly Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person, all of the Voting Stock of which (except directors’
qualifying shares) is at the time directly or indirectly owned by such Person.
 
ARTICLE II
THE CREDITS
 
Section 2.01. Commitments to Lend.  Each Lender severally agrees, on the terms
and conditions set forth in this Agreement:
 
(a)  to make a loan (each, a “Tranche A Loan”) to the U.S. Borrower on the
Closing Date in an aggregate principal amount not to exceed its Tranche A
Commitment, and
 
(b)  to make a loan (each, a “Tranche B Loan”) to each Borrower on the Closing
Date; provided that (i) the aggregate principal amount of such Lender’s Tranche
B Loans shall not exceed its Tranche B Commitment and (ii) the aggregate
principal amount of the Tranche B Commitments allocated to the U.S. Borrower
shall not exceed £200,000,000.
 
Amounts borrowed under this Section 2.01 and repaid or prepaid hereunder may not
be reborrowed.  All amounts borrowed under this Section 2.01 shall be
denominated in Sterling.
 
Section 2.02. Notice of Borrowings.  The U.S. Borrower, on behalf of the
applicable Borrower or Borrowers, shall give the Administrative Agent notice
substantially in the form of Exhibit A-1 hereto (a “Notice of Borrowing”) not
later than 9:00 a.m. (New York time) on the fourth Business Day before each
Borrowing, specifying:
 
(a) the date of such Borrowing, which shall be a Business Day;
 
(b) the aggregate amount of such Borrowing;
 
(c) the Tranche of the Loans requested and the amount applicable to each
Borrower; and
 
(d) the duration of the initial Interest Period applicable thereto, subject to
the provisions of the definition of Interest Period.
 
Notwithstanding the foregoing, no more than ten (10) Groups of Loans shall be
outstanding at any one time.
 
Section 2.03. Notice to Lenders; Funding of Loans.
 
(a) Notice to Lenders.  Upon receipt of a Notice of Borrowing, the
Administrative Agent shall promptly notify each Lender of such Lender’s ratable
share of the Borrowing referred to in the Notice of Borrowing, and such Notice
of Borrowing shall not thereafter be revocable by the Borrowers.
 
(b) Funding of Loans.  Not later than 9:00 a.m. (London time) on the date of
each Borrowing, each Lender shall make available its ratable share of such
Borrowing, in Same Day Funds to the Administrative Agent at its address referred
to in Section 8.01.  Unless the Administrative Agent determines that any
applicable condition specified in Article III has not been satisfied, the
Administrative Agent shall apply any funds so received in respect of a Borrowing
available to the applicable Borrower at the Administrative Agent’s address not
later than 10:00 a.m. (London time) on the date of each Borrowing.
 
(c) Funding by the Administrative Agent in Anticipation of Amounts Due from the
Lenders.  Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of this Section, and the Administrative Agent may, in reliance
upon such assumption, make available to the applicable Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such share available to the Administrative Agent, such Lender and the
applicable Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount, together with interest thereon
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Administrative Agent at a rate per annum
equal to the Overnight Rate.  Any payment by any Borrower hereunder shall be
without prejudice to any claim any Borrower may have against a Lender that shall
have failed to make its share of a Borrowing available to the Administrative
Agent.  If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s Loan
included in such Borrowing for purposes of this Agreement.
 
(d) Obligations of Lenders Several.  The failure of any Lender to make a Loan
required to be made by it as part of any Borrowing hereunder shall not relieve
any other Lender of its obligation, if any, hereunder to make any Loan on the
date of such Borrowing, but no Lender shall be responsible for the failure of
any other Lender to make the Loan to be made by such other Lender on such date
of Borrowing.
 
Section 2.04. Noteless Agreement; Evidence of Indebtedness.
 
(a) Each Lender shall maintain in accordance with its usual practice (and
outside the UK), an account or accounts evidencing the indebtedness of each
Borrower to such Lender resulting from each Loan made by such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.
 
(b) The Administrative Agent shall also maintain accounts (outside the UK) in
which it will record (i) the amount of each Loan made hereunder, the Tranche
thereof, and the Interest Period with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from any
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from each Borrower and each Lender’s share
thereof.
 
(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of each Borrower to repay
its Obligations in accordance with their terms.
 
(d) Any Lender may request that its Loans be evidenced by a Note.  In such
event, each Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender.  Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after any assignment
pursuant to Section 8.06(b)) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 8.06(b),
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in paragraphs (a) and (b) above.
 
Section 2.05. Interest Rates.
 
(a) [Intentionally Omitted].
 
(b) [Intentionally Omitted].
 
(c) Loans.  Each Loan shall bear interest on the outstanding principal amount
thereof, for each day during the Interest Period applicable thereto, at a rate
per annum equal to the sum of the Euro-Currency Rate for such Interest Period
plus the Applicable Margin for such day plus the Mandatory Cost, if any.  Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.  Any overdue principal of or interest on any
Loan shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to the sum of 2% plus the sum of (i) the Euro-Currency Rate
applicable to such Loan at the date such payment was due, plus (ii) the
Applicable Margin for Loans for such day plus (iii) the Mandatory Cost, if any.
 
(d) Method of Electing Interest Rates.
 
(i) The applicable Borrower may, upon the expiration of any Interest Period
applicable to outstanding Loans, continue all or any portion of such Loans equal
to £5,000,000 and any larger integral multiple of £500,000 in excess of that
amount.  The succeeding Interest Period of any Loan continued pursuant to this
clause (i) shall commence on the last day of the Interest Period of the Loan so
continued.
 
(ii) The applicable Borrower shall deliver a written notice of each such
continuation (a “Notice of Continuation”) to the Administrative Agent no later
than 12:00 Noon (New York time) at least four (4) Business Days before the date
of the proposed continuation.  A written Notice of Continuation shall be
substantially in the form of Exhibit A-2 attached hereto and shall specify: (A)
the Group of Loans and Tranche of Loans (or portion thereof) to which such
notice applies, (B) the proposed continuation date (which shall be a Business
Day), (C) the aggregate amount of the Loans being continued, and (D) the
requested Interest Period.  Upon receipt of a Notice of Continuation, the
Administrative Agent shall give each Lender prompt notice of the contents
thereof and such Lender’s pro rata share of all continuations requested
therein.  If no timely Notice of Continuation is delivered by the applicable
Borrower, and such Loan is not repaid by the applicable Borrower at the end of
the applicable Interest Period, such Loan shall be continued automatically to a
Loan having an Interest Period of one month on the last day of the then
applicable Interest Period.
 
(e) Determination and Notice of Interest Rates.  The Administrative Agent shall
determine each interest rate applicable to the Loans hereunder.  The
Administrative Agent shall give prompt notice to each Borrower and the
participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.  Any
notice with respect to any Loan shall, without the necessity of the
Administrative Agent so stating in such notice, be subject to adjustments in the
Applicable Margin applicable to such Loans after the beginning of the Interest
Period applicable thereto.  If during an Interest Period any event occurs that
causes an adjustment in the Applicable Margin applicable to Loans to which such
Interest Period is applicable, the Administrative Agent shall give prompt notice
to each Borrower and the Lenders of such event and the adjusted rate of interest
so determined for such Loans, and its determination thereof shall be conclusive
in the absence of manifest error.
 
Section 2.06. Fees.
 
(a) Commitment Fees.  The Borrowers shall pay to the Administrative Agent for
the account of each Lender, a fee (the “Commitment Fee”) for each day at a rate
per annum equal to the Applicable Commitment Fee Rate with respect to the
undrawn portion of the Commitments for such day.  The Commitment Fee shall
accrue from and including the Effective Date to but excluding the Closing Date
on the amount of each Lender’s Commitment and shall be due and payable on the
earlier of the Closing Date and the termination of the Commitments.
 
(b) Duration Fees.  The Borrowers shall pay to the Administrative Agent for the
account of each Lender a fee (the “Duration Fee”), payable on each of the dates
set forth below in an amount equal to the applicable percentages set forth below
of the outstanding principal amount of the Loans of such Lender owed by the
Borrowers and outstanding or at such date.
 
Date
Duration Fee if Paydown Condition satisfied
Duration Fee if Paydown Condition not satisfied
90th day following the Closing Date
0.25%
0.50%
180th day following the Closing Date
0.50%
1.00%
270th day following the Closing Date
0.75%
1.50%



The “Paydown Condition” shall be satisfied on any date if (i) all Tranche A
Loans shall have been prepaid with the proceeds of one or more offerings of
equity or equity-linked securities on or prior to such date and (ii) at least
£625,000,000 aggregate principal amount of Tranche B Loans shall have been
prepaid on or prior to such date.
 
(c) Other Fees.  The Borrowers shall pay, or shall cause to be paid, to the
other parties hereto (and their respective Affiliates), fees in the amounts and
on the dates previously agreed to in writing by the Borrowers and such parties
(or their Affiliates), except that any “ticking fee” payable pursuant to any
such agreement shall only be payable for the period prior to the Effective Date
and shall be replaced with the Commitment Fee with respect to the period from
the Effective Date.
 
(d) Payments.  Fees paid hereunder shall not be refundable under any
circumstances.
 
Section 2.07. Adjustments of Commitments.
 
(a) Optional Termination or Reductions of Commitments (Pro Rata).  The U.S.
Borrower may, prior to the Closing Date upon at least four (4) Business Days’
prior written notice to the Administrative Agent, permanently (i) terminate the
Commitments, or (ii) reduce from time to time by a minimum amount of £5,000,000
or any larger integral multiple of £1,000,000, the aggregate amount of the
Commitments.  Upon receipt of any such notice, the Administrative Agent shall
promptly notify the Lenders.  If the Commitments are terminated in their
entirety, all accrued fees shall be payable on the effective date of such
termination.  Any such reduction in Commitments may be allocated to the Tranche
A Commitments or the Tranche B Commitments as the U.S. Borrower may direct, but
shall be allocated among Tranche A Commitments and/or Tranche B Commitments (as
applicable) on a pro-rata basis.
 
(b) Optional Termination of Commitments (Non-Pro Rata).  If (i) any Lender has
demanded compensation or indemnification pursuant to Section 2.13, 2.15 or 2.16
or (ii) any Lender is a Defaulting Lender (each such Lender described in clauses
(i) or (ii) being a “Retiring Lender”), the U.S. Borrower shall have the right
(but with respect to (i) above, only if no Default then exists), to replace such
Lender with one or more Eligible Assignees (which may be one or more of the
Continuing Lenders) (each a “Replacement Lender” and, collectively, the
“Replacement Lenders”) which, in the case of a Retiring Lender described in
clause (i), shall be reasonably acceptable to the Administrative Agent.  The
replacement of a Retiring Lender pursuant to this Section 2.07(b) shall be
effective on the tenth Business Day (or, in the case of a Defaulting Lender, on
the second Business Day) (in each case, the “Replacement Date”) following the
date of notice of such replacement given by the U.S. Borrower to the Retiring
Lender and each Continuing Lender through the Administrative Agent, subject to
the satisfaction of the following conditions:
 
(i) the Replacement Lender shall have satisfied the conditions to assignment and
assumption set forth in Section 8.06(b) (with all fees payable pursuant to
Section 8.06(b) to be paid by the Borrowers) and, in connection therewith, the
Replacement Lender(s) shall pay to the Retiring Lender an amount equal in the
aggregate to the sum of (x) the principal of, and all accrued but unpaid
interest on, all outstanding Loans of the Retiring Lender and (y) all accrued
but unpaid fees owing to the Retiring Lender pursuant to Section 2.06; and
 
(ii) the Borrowers shall have paid to the Administrative Agent for the account
of the Retiring Lender, an amount equal to all obligations then due to the
Retiring Lender by the Borrowers pursuant to this Agreement and the other Loan
Documents (other than those obligations of the Borrowers referred to in clause
(i) above).
 
On the Replacement Date, each Replacement Lender that is a New Lender shall
become a Lender hereunder, and the Retiring Lender shall cease to constitute a
Lender hereunder; provided that the provisions of Sections 2.11, 2.15, 2.16,
8.03 and 8.15 of this Agreement shall continue to accrue to the benefit of a
Retiring Lender with respect to any Loans made or any other actions taken by
such Retiring Lender while it was a Lender.
 
In lieu of the foregoing, upon express written consent of a majority of the
Continuing Lenders (other than any Defaulting Lender), the U.S. Borrower shall
have the right to permanently terminate the Commitment of a Retiring Lender in
full or, following the Closing Date, prepay said Retiring Lender’s Loans in
full.  Upon payment by the Borrowers to the Administrative Agent for the account
of the Retiring Lender of an amount equal to the sum of (i) the aggregate
principal amount of all Loans held by the Retiring Lender and owed by the
Borrowers and (ii) all accrued interest, fees and other amounts owing to the
Retiring Lender by the Borrowers hereunder, including, without limitation, all
amounts payable by the Borrowers to the Retiring Lender under Section 2.11,
2.15, 2.16, 8.03 or 8.15, such Retiring Lender shall cease to constitute a
Lender hereunder; provided, that the provisions of Section 2.11, 2.15, 2.16,
8.03 or 8.15 of this Agreement shall continue to accrue to the benefit of a
Retiring Lender with respect to any Loans made or any other actions taken by
such Retiring Lender while it was a Lender).
 
(c) Optional Termination of Defaulting Lender Commitment (Non-Pro Rata).  At any
time that a Lender is a Defaulting Lender, the U.S. Borrower may terminate in
full the Commitment of such Defaulting Lender by giving notice to such
Defaulting Lender and the Administrative Agent; provided that, (i) at the time
of such termination either (x) no Loans are outstanding or (y) the aggregate
outstanding Loans of such Defaulting Lender is zero; (ii) concurrently with such
termination, the aggregate Commitments shall be reduced by the Commitment of the
Defaulting Lender; and (iii) concurrently with any subsequent payment of
interest or fees to the Lenders with respect to any period before the
termination of a Defaulting Lender’s Commitment, the Borrowers shall pay to such
Defaulting Lender its ratable share of such interest or fees, as applicable to
the extent such Defaulting Lender was otherwise entitled thereto.  The
termination of a Defaulting Lender’s Commitment pursuant to this Section 2.07(c)
shall not be deemed to be a waiver of any right that the Borrowers, the
Administrative Agent or any other Lender may have against such Defaulting
Lender.
 
(d) Termination of Commitments.  The Commitments shall automatically terminate
upon the earliest to occur of (i) the Long Stop Date (as defined in the Purchase
Agreement as in effect on the date hereof), (ii) the closing of the Acquisition,
and (iii) the date that the Purchase Agreement is terminated or expires or
pursuit of the Acquisition is abandoned.  All accrued fees shall be payable upon
the termination of the Commitments pursuant to this clause (d).  The Commitments
shall automatically be reduced to zero upon funding of the Loans; provided that
the foregoing shall not excuse a Defaulting Lender from liability for a failure
to fund its Commitment.
 
(e) Mandatory Commitment Reductions. Upon the occurrence of any Prepayment Event
prior to the Closing Date, the Commitments shall automatically be reduced in an
aggregate amount equal to 100% of the Net Cash Proceeds of such Prepayment
Event.  Such reduction shall be allocated as follows: (i) with respect to any
Specified Equity Issuance, first to the Tranche A Commitments and, if such
reductions result in the Tranche A Commitments being reduced to £0, then second
to the Tranche B Commitments, (ii) with respect to any Specified Debt
Incurrence, first to the Tranche B Commitments and, if such reductions result in
the Tranche B Commitments being reduced to £0, then second to the Tranche A
Commitments and (iii) with respect to any other Prepayment Event, pro rata to
the Tranche A Commitments and the Tranche B Commitments.  Each Lender’s
Commitments of any Tranche shall be reduced pro rata with each other Lender’s
Commitments of such Tranche.  If such reductions result in the Commitments being
reduced to £0, all accrued fees shall be payable upon such reduction.
 
Section 2.08. Maturity of Loans; Mandatory Prepayments.
 
(a) Repayments and Prepayments of Loans.
 
(i) The Loans shall mature on (x) with respect to Tranche B Loans the maturity
of which have been extended in accordance with clause (ii) below, the Extended
Maturity Date and (y) otherwise, the Original Maturity Date and, in either case,
any Loans then outstanding (together with accrued interest thereon and fees in
respect thereof) shall be due and payable on such date.
 
(ii) The U.S. Borrower (on behalf of the UK Borrower) may request, by delivering
to the Administrative Agent a Notice of Extension substantially in the form of
Exhibit F hereto (a “Notice of Extension”) (which notice the Administrative
Agent shall promptly forward to each of the Tranche B Lenders), at least 15 days
prior to the Original Maturity Date, that the maturity of up to £1,300,000,000
of the Tranche B Loans be extended (the “Extension”) to a date (the “Extended
Maturity Date) that is not later than the date six (6) months following the
Original Maturity Date and, if the U.S. Borrower (on behalf of the UK Borrower)
so requests, then as of the Original Maturity Date, the maturity of such Tranche
B Loans (allocated ratably among the Tranche B Lenders) shall be extended until
the Extended Maturity Date so long as the following conditions shall be
satisfied as of the Original Maturity Date:
 
  (A) immediately before and after giving effect to the Extension, no Default or
Event of Default shall have occurred and be continuing;
 
  (B) the representations and warranties of the Borrowers contained in this
Agreement shall be true and correct in all material respects on and as of the
Original Maturity Date (it being understood that any representation or warranty
made as of a specific date shall be true and correct in all material respects as
of such specific date);
 
  (C) as of the Original Maturity Date, the Borrowers shall be in pro forma
compliance with Section 5.13;
 
  (D) receipt by the Administrative Agent for the account of the Tranche B
Lenders of an extension fee equal to 0.75% of the aggregate principal amount of
the Tranche B Loans subject to such extension, as well as all other fees, costs
and expenses payable by the Borrowers under and in respect of this Agreement on
or prior to the Original Maturity Date for the account of the Administrative
Agent or any of the Lenders; and
 
  (E) each Borrower shall have delivered to the Administrative Agent an
officer’s certificate dated the Original Maturity Date and signed by a
Responsible Officer of the Guarantor substantially in the form of Exhibit G
hereto.
 
The occurrence of the Extension shall be deemed to be a representation and
warranty by the Borrowers as of the Original Maturity Date as to the facts
specified in (A) through (C) above.
 
(iii) Upon the occurrence of any Prepayment Event on or after the Closing Date,
the Borrowers shall prepay the Loans in an aggregate amount equal to 100% of the
Net Cash Proceeds of such Prepayment Event. The Borrowers shall effect such
prepayment within five (5) Business Days of receipt of such Net Cash Proceeds.
 
(b) Applications of Prepayments and Reductions.
 
(i) Each payment of Loans of any Tranche pursuant to Section 2.08(a) shall be
applied ratably to the respective Loans of all Lenders of such Tranche.  Each
prepayment of Loans pursuant to Section 2.08(a) shall be applied as follows: (A)
with respect to any Specified Equity Issuance, first to the Tranche A Loans and
second to the Tranche B Loans, (B) with respect to any Specified Debt
Incurrence, first to the Tranche B Loans and second to the Tranche A Loans and
(C) with respect to any other Prepayment Event, pro rata to the Tranche A Loans
and the Tranche B Loans.
 
(ii) Each payment of principal of the Loans shall be made together with interest
accrued on the amount repaid to the date of payment.
 
(iii) Each payment of the Loans shall be applied to such Groups of Loans as the
Borrowers may designate (or, failing such designation, as determined by the
Administrative Agent).
 
Section 2.09. Optional Prepayments and Repayments.
 
(a) Prepayments of Loans.  Subject to Section 2.11, any Borrower may upon at
least four (4) Business Days’ notice to the Administrative Agent, prepay any
Borrowing, in whole or in part at any time, in amounts aggregating £5,000,000 or
any larger integral multiple of £500,000, by paying the principal amount to be
prepaid together with accrued interest thereon to the date of prepayment.  Each
such optional prepayment (x) shall be applied to prepay ratably the Loans of
each Tranche of the several Lenders included in such Tranche and Borrowing and
(y) may be applied to Tranche A Loans and/or Tranche B Loans as directed by the
Borrowers.
 
(b) Notice to Lenders.  Upon receipt of a notice of prepayment pursuant to
Section 2.09(a), the Administrative Agent shall promptly notify each Lender of
the contents thereof and of such Lender’s ratable share (if any) of such
prepayment, and such notice shall not thereafter be revocable by the Borrowers.
 
Section 2.10. General Provisions as to Payments.
 
(a) Payments by the Borrowers.  The Borrowers shall make each payment of
principal of and interest on the Loans and fees hereunder not later than 2:00
p.m. (London time) on the date when due, without set-off, counterclaim or other
deduction, in Same Day Funds to the Administrative Agent at its address referred
to in Section 8.01.  Except as otherwise provided hereunder, the Administrative
Agent will promptly distribute to each Lender its ratable share of each such
payment received by the Administrative Agent for the account of the
Lenders.  Whenever any payment of fees shall be due on a day which is not a
Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day.  Whenever any payment of principal of or interest on
the Loans shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case the date for
payment thereof shall be the next preceding Business Day.  If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.
 
(b) Distributions by the Administrative Agent.  Unless the Administrative Agent
shall have received notice from any Borrower prior to the date on which any
payment is due to the Lenders hereunder that such Borrower will not make such
payment in full, the Administrative Agent may assume that such Borrower has made
such payment in full to the Administrative Agent on such date, and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent that such Borrower shall not have so made
such payment, each Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at a rate per
annum equal to the Overnight Rate.
 
Section 2.11. Funding Losses.  If any Borrower makes any payment of principal
with respect to any Loan pursuant to the terms and provisions of this Agreement
on any day other than the last day of the Interest Period applicable thereto, or
the last day of an applicable period fixed pursuant to Section 2.05(c), or if
such Borrower fails to borrow, continue or prepay any Loan after notice has been
given in accordance with the provisions of this Agreement, or in the event of
payment in respect of any Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by such Borrower pursuant to Section
2.07(b), such Borrower shall reimburse each Lender within fifteen (15) days
after demand for any resulting loss or expense incurred by it (and by an
existing Participant in the related Loan), including, without limitation, any
loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
failure to borrow or prepay; provided, that such Lender shall have delivered to
such Borrower, a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.
 
Section 2.12. Computation of Interest and Fees.  All interest and fees hereunder
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and paid for the actual number of days elapsed.
 
Section 2.13. Basis for Determining Interest Rate Inadequate, Unfair or
Unavailable.  If on or prior to the first day of any Interest Period for any
Loan:  (a)  the Required Lenders advise the Administrative Agent that the
Euro-Currency Rate as determined by the Administrative Agent, will not
adequately and fairly reflect the cost to such Lenders of funding their Loans
for such Interest Period; or (b) the Administrative Agent shall determine that
no reasonable means exists for determining the Euro-Currency Rate, the
Administrative Agent shall forthwith give notice thereof to the U.S. Borrower
and the Lenders, whereupon, until the Administrative Agent notifies the U.S.
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, the rate of interest on each Lender’s Loans shall be the
percentage rate per annum which is the sum of (i) the Applicable Margin, plus
(ii) the Reference Cost, plus (iii) the Mandatory Cost, if any, applicable to
that Lender’s Loans.
 
Section 2.14. Illegality.  If it becomes unlawful in any applicable jurisdiction
for a Lender to perform any of its obligations as contemplated by this Agreement
or to fund or maintain any Loan, (a) such Lender shall promptly notify the
Administrative Agent upon becoming aware of that event, (b) upon the
Administrative Agent notifying the Borrowers, the Commitment of such Lender
shall immediately be cancelled and (c) the Borrowers shall repay such Lender’s
Loans to the Borrowers on the last day of the Interest Period for each Loan
occurring after the Administrative Agent has notified the Borrowers or, if
earlier, the date specified by the Lender in the notice delivered to the
Administrative Agent (being no earlier than the last day of any applicable grace
period permitted by law).
 
Section 2.15. Increased Cost and Reduced Return; Reserves on Loans.
 
(a) Increased Costs.  If after the date hereof, the adoption of any applicable
law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency
(including the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith regardless of the date enacted, adopted or issued) shall (i) impose,
modify or deem applicable any reserve (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System),
special deposit, insurance assessment or similar requirement against assets of,
deposits with or for the account of or credit extended by, any Lender (or its
Applicable Lending Office), (ii) result in the failure of the Mandatory Cost, as
calculated hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Loans or (iii) impose on any Lender (or its Applicable Lending Office) or on the
United States market for certificates of deposit or the London interbank market,
any other condition affecting its Loans, Notes or obligation to make Loans, and
the result of any of the foregoing is to increase the cost to such Lender (or
its Applicable Lending Office) of making or maintaining any Loan or to reduce
the amount of any sum received or receivable by such Lender (or its Applicable
Lending Office) under this Agreement, then, within fifteen (15) days after
demand by such Lender (with a copy to the Administrative Agent), the Borrowers
shall pay to such Lender such additional amount or amounts, as determined by
such Lender in good faith, as will compensate such Lender for such increased
cost or reduction, solely to the extent that any such additional amounts were
incurred by the Lender within ninety (90) days of such demand.
 
(b) Capital Adequacy.  If any Lender shall have determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
or liquidity requirements (whether or not having the force of law) of any such
authority, central bank or comparable agency (including all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, regardless of the date enacted, adopted or issued), has or would have
the effect of reducing the rate of return on capital of such Lender (or any
Person controlling such Lender) as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender (or any Person controlling
such Lender) could have achieved but for such adoption, change, request or
directive (taking into consideration its policies with respect to capital
adequacy and liquidity requirements), then from time to time, within fifteen
(15) days after demand by such Lender (with a copy to the Administrative Agent),
the Borrowers shall pay to such Lender such additional amount or amounts as will
compensate such Lender (or any Person controlling such Lender) for such
reduction, solely to the extent that any such additional amounts were incurred
by the Lender within ninety (90) days of such demand except that, if the change
giving rise to such increased costs or reductions is retroactive, then the
ninety (90) day period referred to above shall be extended to include the period
of retroactive effect thereof.
 
(c) Additional Reserve Requirements.  The Borrowers shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including euro-currency funds or
deposits (currently known as “Euro-currency liabilities”), additional interest
on the unpaid principal amount of each Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Loans, such additional costs (expressed as a percentage per annum
and rounded upwards, if necessary, to the nearest five decimal places) equal to
the actual costs allocated to such Commitment or Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrowers shall have received at
least 15 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender.  If a Lender fails to give notice
15 days prior to the relevant interest payment date, such additional interest or
costs shall be due and payable 15 days from receipt of such notice.
 
(d) Notices.  Each Lender will promptly notify the Borrowers and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, that will entitle such Lender to compensation pursuant to this
Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the sole determination of such Lender, be otherwise
disadvantageous to such Lender.  A certificate of any Lender claiming
compensation under this Section and setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error.  In determining such amount, such Lender may use
any reasonable averaging and attribution methods.
 
Section 2.16. Taxes.
 
(a) Payments Net of Certain Taxes.  Any and all payments by the Guarantor or the
Borrowers to or for the account of any Lender or any Agent hereunder or under
any other Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
charges and withholdings and all liabilities with respect thereto,
excluding:  (i) taxes imposed on or measured by the net income (including branch
profits or similar taxes) of, and gross receipts, franchise or similar taxes
imposed on, any Agent or any Lender by the jurisdiction (or subdivision thereof)
under the laws of which such Lender or Agent is organized or in which its
principal executive office is located or, in the case of each Lender, in which
its Applicable Lending Office is located, and (ii) in the case of each Lender,
any United States withholding tax imposed on such payments, but only to the
extent that such Lender is subject to United States withholding tax at the time
such Lender first becomes a party to this Agreement or changes its Applicable
Lending Office (all such nonexcluded taxes, duties, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as
“Taxes”).  If the Guarantor, a Borrower or the Administrative Agent shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any other Loan Document to any Lender or any Agent, (w) the
sum payable shall be increased by the Guarantor or Borrower, as applicable, as
necessary so that after making all such required deductions (including
deductions applicable to additional sums payable under this Section 2.16(a))
such Lender or Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (x) the Guarantor,
Borrower or  Administrative Agent shall make such deductions, (y) the Guarantor,
Borrower or  Administrative Agent shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable law
and (z) if such deduction is made by the Guarantor or a Borrower, the Guarantor
or Borrower, as applicable, shall furnish to the Administrative Agent, for
delivery to such Lender, the original or a certified copy of a receipt
evidencing payment thereof or (in the case of the UK Borrower) a statement under
section 975 of the ITA.
 
(b) Other Taxes.  In addition, each Borrower agrees to pay any and all present
or future stamp or documentary taxes and any other excise or property taxes, or
similar charges or levies, which arise from any payment made pursuant to this
Agreement, any Note or any other Loan Document or from the execution, delivery,
registration or enforcement of, or otherwise with respect to, this Agreement,
any Note or any other Loan Document except (in respect of such taxes, charges or
levies arising in the UK) to the extent arising from, or as a result, of any
assignment or transfer (including by way of participation) by any Lender or
Administrative Agent (except at the written request of a Borrower) of any of its
rights or obligations under this Agreement, any Note or other Loan Document
(collectively, “Other Taxes”).
 
(c) Indemnification.  The Guarantor and the Borrowers agree to indemnify each
Lender and each Agent for the full amount of Taxes and Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 2.16(c)), whether or not
correctly or legally asserted, paid by such Lender or Agent (as the case may be)
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto as certified in good faith to the Borrowers by each
Lender or Agent seeking indemnification pursuant to this Section 2.16(c).  This
indemnification shall be paid within fifteen (15) days after such Lender or
Agent (as the case may be) makes demand therefor.
 
(d) Refunds or Credits.  If a Lender or Agent determines, in its sole
discretion, (acting in good faith) that it has received a refund, credit or
other reduction from a taxation authority for any Taxes or Other Taxes for which
it has been indemnified by the Guarantor or the Borrowers or with respect to
which the Guarantor or any Borrower has paid additional amounts pursuant to this
Section 2.16, it shall within fifteen (15) days from the date of such receipt
pay over the amount of such refund, credit or other reduction to the Guarantor
or the Borrowers (but only to the extent of indemnity payments made or
additional amounts paid by the Borrowers under this Section 2.16 with respect to
the Taxes or Other Taxes giving rise to such refund, credit or other reduction),
net of all reasonable out-of-pocket expenses of such Lender or Agent (as the
case may be) and without interest (other than interest paid by the relevant
taxation authority with respect to such refund, credit or other reduction);
provided, however, that the Guarantor or any Borrower agrees to repay, upon the
request of such Lender or Agent (as the case may be), the amount paid over to
the Guarantor or any Borrower (plus penalties, interest or other charges) to
such Lender or Agent in the event such Lender or Agent is required to repay such
refund or credit to such taxation authority.
 
(e) U.S. Tax Forms and Certificates.  On or before the date it becomes a party
to this Agreement, from time to time thereafter if reasonably requested by the
U.S. Borrower or the Administrative Agent, and at any time it changes its
Applicable Lending Office, each Lender organized under the laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia (a “Non-U.S. Lender”) shall deliver to the U.S. Borrower and the
Administrative Agent:  (i) two (2) properly completed and duly executed copies
of Internal Revenue Service Form W-8 BEN, or any successor form prescribed by
the Internal Revenue Service, certifying that such Lender is entitled to the
benefits under an income tax treaty to which the United States is a party which
exempts the Lender from United States withholding tax or reduces the rate of
withholding tax on payments of interest for the account of such Lender or (ii)
two (2) properly completed and duly executed copies of Internal Revenue Service
Form W-8 ECI, or any successor form prescribed by the Internal Revenue Service,
certifying that the income receivable pursuant to this Agreement and the other
Loan Documents is effectively connected with the conduct of a trade or business
in the United States, (iii) two (2) properly completed and duly executed copies
of Internal Revenue Service Form W-8 BEN, or any successor form prescribed by
the Internal Revenue Service, together with a certificate to the effect that (A)
such Non-U.S. Lender is not a “bank” within the meaning of section 881(c)(3)(A)
of the Internal Revenue Code, a “10 percent shareholder” of any Borrower within
the meaning of section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in section 881(c)(3)(C) of the
Internal Revenue Code and (B) the interest payments in question are not
effectively connected with a United States trade or business conducted by such
Non-U.S. Lender or are effectively connected but are not includible in the
Non-U.S. Lender’s gross income for United States federal income tax purposes
under an income tax treaty or (iv) to the extent the Non-U.S. Lender is not the
beneficial owner, two (2) properly completed and duly executed copies of
Internal Revenue Service Form W-8 IMY, or any successor form prescribed by the
Internal Revenue Service, accompanied by a Form W-8 ECI, W-8 BEN, Form W-9,
and/or other certification documents from each beneficial owner, as
applicable.  In addition, each Non-U.S. Lender agrees that from time to time
after the Effective Date, when a lapse in time or change in circumstances
renders the previous certification obsolete or inaccurate in any material
respect, it will deliver to the U.S. Borrower and the Administrative Agent two
new accurate and complete signed originals of Internal Revenue Service Form W-8
BEN, W-8 IMY, or W-8 ECI, or successor forms, as the case may be, and such other
forms as may be required in order to confirm or establish the entitlement of
such Non-U.S. Lender to a continued exemption from or reduction in United States
withholding tax with respect to payments under this Agreement and any other Loan
Document, or it shall immediately notify the U.S. Borrower and the
Administrative Agent of its inability to deliver any such Form or certificate.
 
(f) Exclusions.
 
(i) The Borrowers shall not be required to indemnify any Non-U.S. Lender, or to
pay any additional amount to any Non-U.S. Lender, pursuant to Section 2.16(a),
(b) or (c) in respect of Taxes or Other Taxes to the extent that the obligation
to indemnify or pay such additional amounts would not have arisen but for the
failure of such Non-U.S. Lender to comply with the provisions of subsection (e)
above.
 
(ii) The UK Borrower shall not be required to pay any additional amount to any
Lender pursuant to Section 2.16(a) or (c) in respect of Taxes imposed by the
United Kingdom from a payment of interest hereunder, if on the date on which the
payment falls due (A) the payment could have been made to the relevant Lender
without a deduction of Tax if it had been a Qualifying Lender (on the
assumption, in the case of a Treaty Lender, that all necessary procedural
formalities had been completed and relevant directions issued or, in the case of
a Lender falling within clause (b) of the definition of Qualifying Lender, that
a UK Tax Confirmation had been given to the UK Borrower (and remained correct)
and that the HMRC had not given any direction under section 931 of the ITA), but
on that date that Lender is not or has ceased to be a Qualifying Lender other
than as a result of any change after the date it became a Lender under this
Agreement in (or in the interpretation, administration, or application of) any
law or Treaty, or any published practice or concession of any relevant tax
authority, (B) the relevant Lender is a Qualifying Lender solely by reason of
being a Treaty Lender and it has failed to co-operate with the UK Borrower in
completing any procedural formalities necessary for the UK Borrower to obtain
authorization to make the relevant payment free of any withholding or deduction
for or on account of Tax, (C) the relevant Lender is a Qualifying Lender solely
by virtue of clause (b) of the definition of Qualifying Lender and an officer of
HMRC has given (and not revoked) a direction (a “Direction”) under section 931
of the ITA which relates to the payment and that Lender has received from the UK
Borrower making the payment or from the U.S. Borrower a certified copy of that
Direction and the payment could have been made to the Lender without any
withholding or deduction for or on account of Tax if that Direction had not been
made or (D) the relevant Lender is a Qualifying Lender solely by virtue of
clause (b) of the definition of Qualifying Lender and (i) the relevant Lender
has not given a UK Tax Confirmation to the relevant UK Borrower and (ii) the
payment could have been made to the Lender without any deduction or withholding
for or on account of UK Tax if the Lender had given a UK Tax Confirmation to the
UK Borrower, on the basis that the UK Tax Confirmation would have enabled the UK
Borrower to have formed a reasonable belief that the payment was an “excepted
payment” for the purpose of section 930 of the ITA.
 
(g) Mitigation.  If the Guarantor or any Borrower is required to pay additional
amounts to or for the account of any Lender pursuant to this Section 2.16, then
such Lender will use reasonable efforts (which shall include efforts to rebook
the Loans held by such Lender to a new Applicable Lending Office, or through
another branch or affiliate of such Lender) to change the jurisdiction of its
Applicable Lending Office if, in the good faith judgment of such Lender, such
efforts (i) will eliminate or, if it is not possible to eliminate, reduce to the
greatest extent possible any such additional payment which may thereafter accrue
and (ii) is not otherwise disadvantageous, in the sole determination of such
Lender, to such Lender.  Any Lender claiming any indemnity payment or additional
amounts payable pursuant to this Section shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested in writing by the Guarantor or any Borrower or to
change the jurisdiction of its Applicable Lending Office if the making of such a
filing or change would avoid the need for or reduce the amount of any such
indemnity payment or additional amounts that may thereafter accrue and would
not, in the sole determination of such Lender, be otherwise disadvantageous to
such Lender.
 
(h) Confidentiality.  Nothing contained in this Section shall require any Lender
or any Agent to make available any of its tax returns (or any other information
that it deems to be confidential or proprietary).
 
(i) UK tax co-operation and communications.  In respect of the UK Borrower, (i)
each Lender which becomes a Lender after the date of this Agreement shall
indicate in writing to the UK Borrower which clause (if any) of the definition
of Qualifying Lender it falls within and until such time as it makes such an
indication, such Lender shall be treated for the purposes of this Agreement as
if it is not a Qualifying Lender; (ii) a Treaty Lender and the UK Borrower which
makes a payment to which that Treaty Lender is entitled shall co-operate in
completing any procedural formalities necessary for the UK Borrower to obtain
authorization to make that payment without any withholding or deduction for or
on account of UK Tax; (iii) the UK Borrower shall promptly, upon becoming aware
that it must make a withholding or deduction for or on account of, UK Tax (or
that there is any change in the rate or the basis of such withholding or
deduction) notify the Administrative Agent accordingly, similarly, a Lender
shall notify the Agent on becoming so aware in respect of a payment payable to
that Lender, and if the Administrative Agent receives such notification from a
Lender it shall notify the UK Borrower; and (iv) a Lender which has given a UK
Tax Confirmation shall promptly notify the UK Borrower and the Administrative
Agent if there is any change in the position from that set out in the UK Tax
Confirmation.
 
Section 2.17. [Intentionally Omitted].
 
Section 2.18. Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then for
so long as such Lender is a Defaulting Lender, fees shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender pursuant to Section
2.06.
 


 
ARTICLE III
CONDITIONS
 
Section 3.01. Conditions Precedent to Effectiveness.  The effectiveness of this
Agreement on the Effective Date is subject to the following conditions
precedent:
 
(a) This Agreement.  On or prior to the Effective Date, the Administrative Agent
shall have received counterparts hereof signed by each of the parties hereto
(or, in the case of any party as to which an executed counterpart shall not have
been received, receipt by the Administrative Agent in form satisfactory to it of
telegraphic, telex, facsimile or other written confirmation from such party of
execution of a counterpart hereof by such party).
 
(b) Proceedings.  On the Effective Date, the Administrative Agent shall have
received (i) a copy of the Guarantor’s and each Borrower’s certificate of
incorporation and, in the case of the Guarantor and the U.S. Borrower, certified
by the applicable Secretary of State; (ii) a certificate of the applicable
Secretary of State, dated as of a recent date, as to the good standing of the
Guarantor and of the U.S. Borrower in their respective jurisdictions of
incorporation and a certificate of the applicable Secretary of State or
Companies House in respect of the UK Borrower; and (iii) a certificate of the
Secretary or an Assistant Secretary of the Guarantor and each Borrower dated the
Effective Date and certifying (A) that attached thereto is a true, correct and
complete copy of the articles of incorporation and by-laws or constitutional
documents, as the case may be, of the Guarantor and each Borrower, (B) as to the
absence of dissolution or liquidation proceedings by or against, or
administration of, the Guarantor and each Borrower, (C) that attached thereto is
a true, correct and complete copy of resolutions adopted by the board of
directors of each of the Guarantor and each Borrower authorizing the execution,
delivery and performance of the Loan Documents to which the Guarantor and each
Borrower is a party and each other document delivered in connection herewith or
therewith and that such resolutions have not been amended and are in full force
and effect on the date of such certificate and (D) as to the incumbency and
specimen signatures of each officer of the Guarantor and each Borrower executing
the Loan Documents to which the Guarantor or such Borrower is a party or any
other document delivered in connection herewith or therewith.
 
(c) Opinions of Counsel.  On the Effective Date, the Administrative Agent shall
have received from counsel to the Borrowers and Slaughter and May, UK counsel to
the Lenders, opinions addressed to the Administrative Agent and each Lender,
dated the Effective Date, substantially in the forms of Exhibit D-1 and Exhibit
D-2 hereto.
 
(d) Payment of Fees.  All costs, fees and expenses due to the Administrative
Agent, the Joint Lead Arrangers and the Lenders on or before the Effective Date
shall have been paid.
 
(e) Regulatory.  The Lenders shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act (to the extent not previously delivered to such
Lender).
 
On and after the Effective Date, the rights and obligations of the parties
hereto shall be governed by the provisions hereof.
 
Section 3.02. Conditions Precedent to the Loans.  The obligation of each Lender
to make a Loan on the Closing Date is subject to the additional satisfaction of
the following conditions precedent:
 
(a) Consummation of the Transaction.  The Acquisition shall be consummated on
the Closing Date substantially concurrently with the funding of the Loans in
accordance with the Purchase Agreement and the Purchase Agreement shall not have
been amended or modified, and no condition shall have been waived or consent
granted, in any respect that is materially adverse to the Lenders without the
Joint Lead Arrangers’ prior written consent (such consent not to be unreasonably
withheld or delayed), it being understood and agreed that any material change to
the transaction structure, and any increase or decrease in the Acquisition
Consideration (other than as a result of any adjustment to the Acquisition
Consideration as provided in the Purchase Agreement as in effect on the Signing
Date) shall in each case be deemed to be materially adverse to the Lenders.
 
(b) Indebtedness.  After giving effect to the Transactions, the Guarantor and
its Subsidiaries (other than the Excluded Subsidiaries) shall have outstanding
no indebtedness, credit facilities or preferred stock other than:  (i) the loans
and other extensions of credit under this Agreement, (ii) the Permanent Debt
Financing, (iii) the Debt incurred or outstanding under the Existing Debt
Instruments, including the Revolving Credit Facilities,  (iv) indebtedness of
the Companies and their Subsidiaries permitted to be outstanding on the Closing
Date under the Purchase Agreement (as in effect on the date hereof and without
giving effect to any consents granted thereunder), (v) preferred stock issued as
of the date hereof, (vi) any Excluded Debt and (vii) other indebtedness as
approved in writing by the Required Lenders.
 
(c) [Intentionally Omitted].
 
(d) [Intentionally Omitted].
 
(e) Proceedings.  On the Closing Date, the Administrative Agent shall have
received a “bring-down” certificate of the applicable Secretary, dated as of the
Closing Date, as to the good standing of the Guarantor and each Borrower in
their respective jurisdictions of incorporation.
 
(f) Solvency Certificate.  The Administrative Agent shall have received a
certificate from the chief financial officer of the Guarantor in form
satisfactory to the Administrative Agent certifying that the Guarantor and its
Subsidiaries, on a consolidated basis after giving effect to the Transactions
and the other transactions contemplated hereby, are solvent.  It is understood
and agreed that the solvency certificate in the form attached hereto on Exhibit
E shall be deemed to be in form satisfactory to the Administrative Agent.
 
(g) Applicable Rating.  The U.S. Borrower shall have an Applicable Rating from
each of S&P and Moody’s.
 
(h) Fees.  The Lenders and the Agents shall have received all fees and invoiced
expenses required to be paid on or prior to the Closing Date pursuant to the Fee
Letter or otherwise.
 
(i) [Intentionally Omitted].
 
(j) Representations and Warranties.  (i) The Specified Representations shall be
true and correct in all material respects on the Closing Date giving effect to
the Transactions and (ii) such of the representations and warranties made by or
on behalf of the Seller, the Companies and their Subsidiaries in the Purchase
Agreement as are material to the interests of the Lenders, but only to the
extent that the Guarantor (or any Subsidiaries) has the right to terminate or
not complete its obligations under the Purchase Agreement as a result of a
breach of such representations in the Purchase Agreement, shall be true and
correct in all material respects.
 
(k) Clear Market.  Prior to the earlier of (x) the Closing Date and (y)
Successful Syndication (as defined in the Fee Letter), there shall be no other
issues of debt securities or commercial bank or other credit facilities of the
Guarantor, any Borrower, the Companies or any of their Subsidiaries (other than
the Excluded Subsidiaries) announced, offered, placed or arranged, other
than:  (i) the Permanent Debt Financing, (ii) indebtedness of the Companies and
their Subsidiaries permitted to be incurred pursuant to the terms of the
Purchase Agreement and (iii) any other financing reasonably agreed by the Joint
Lead Arrangers.
 
(l) Officer’s Certificate.  The Administrative Agent shall have received a
certificate dated the Closing Date signed by a Responsible Officer of the U.S.
Borrower as to the matters set forth in paragraphs (a) and (b).
 
(m) Notice of Borrowing.  The Administrative Agent shall have received a Notice
of Borrowing as required by Section 2.02.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
Each of the Guarantor and each Borrower represents and warrants as of the
Closing Date that:
 
Section 4.01. Status.  The U.S. Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the corporate authority to make and perform this Agreement and each
other Loan Document to which it is a party.  The UK Borrower is a limited
liability company duly incorporated and validly existing under the laws of
England and Wales and has the power to enter into, perform and deliver this
Agreement and each other Loan Document to which it is a party.  The Guarantor is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Pennsylvania and has the corporate authority to make and
perform this Agreement and the other Loan Documents to which it is party.
 
Section 4.02. Authority; No Conflict.  The execution, delivery and performance
by each Borrower and the Guarantor of this Agreement and each other Loan
Document to which it is a party have been duly authorized by all necessary
corporate action and do not violate (a) any material provision of law or
regulation, or any decree, order, writ or judgment, (b) any provision of its
articles of incorporation, by-laws, or constitutional documents, as the case may
be or (c) result in the breach of or constitute a default under any material
indenture or other agreement or instrument to which any Borrower or the
Guarantor is a party.
 
Section 4.03. Legality.  This Agreement and each other Loan Document (other than
the Notes) to which the Guarantor or any Borrower is a party constitute its
legal, valid and binding obligations, and the Notes, when executed and delivered
in accordance with this Agreement, will constitute legal, valid and binding
obligations of the Borrowers party thereto, in each case enforceable against the
Borrowers and the Guarantor, as applicable, in accordance with their terms
except to the extent limited by (a) bankruptcy, insolvency, fraudulent
conveyance or reorganization laws or by other similar laws relating to or
affecting the enforceability of creditors’ rights generally and by general
equitable principles which may limit the right to obtain equitable remedies
regardless of whether enforcement is considered in a proceeding of law or equity
or (b) any applicable public policy on enforceability of provisions relating to
contribution and indemnification.
 
Section 4.04. Financial Condition.
 
(a) Audited Financial Statements.  The Reference Audited Guarantor Financial
Statements fairly present in all material respects, in conformity with GAAP (for
the purpose of Section 3.02(j) solely to the extent material to the Lenders and
the Joint Lead Arrangers), the consolidated financial position of the Guarantor
and its Consolidated Subsidiaries as of such date and their consolidated results
of operations and cash flows for the applicable fiscal year. The Reference
Audited Company Financial Statements fairly present in all material respects in
conformity with UK GAAP (for the purpose of Section 3.02(j), solely to the
extent material to the Lenders and the Joint Lead Arrangers), the consolidated
financial position of the entities named therein as of such date and their
consolidated results of operations and cash flows for the applicable fiscal
year.
 
(b) Unaudited Financial Statements.  The Reference Unaudited Guarantor Financial
Statements of the Guarantor fairly present in all material respects, in
conformity with GAAP (for the purpose of Section 3.02(j) solely to the extent
material to the Lenders and the Joint Lead Arrangers) applied on a basis
consistent with the financial statements referred to in the first sentence of
subsection (a) of this Section, the consolidated financial position of the
Guarantor and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for the applicable three-month
period (subject to normal year-end audit adjustments).
 
(c) [Intentionally Omitted].
 
Section 4.05. Rights to Properties.  The Guarantor, each Borrower and their
Subsidiaries have good and valid fee, leasehold, easement or other right, title
or interest in or to all the properties necessary to the conduct of their
business as conducted on the date hereof and as presently proposed to be
conducted, except to the extent the failure to have such rights or interests
would not have a Material Adverse Effect.
 
Section 4.06. Litigation.  Except as disclosed in or contemplated by the
Guarantor’s Form 10-K Report to the SEC for the year ended December 31, 2010 or
in any subsequent Form 10-K, 10-Q or 8-K Report or otherwise furnished in
writing to the Administrative Agent, no litigation, arbitration or
administrative proceeding against the Guarantor or any Borrower is pending or,
to the Guarantor’s or any Borrower’s knowledge, threatened, which, if adversely
determined, would reasonably be expected to have a Material Adverse
Effect.  There is no litigation, arbitration or administrative proceeding
pending or, to the knowledge of the Guarantor or any Borrower, threatened which
questions the validity of this Agreement or the other Loan Documents to which it
is a party.
 
Section 4.07. No Violation.  No part of the proceeds of the borrowings hereunder
will be used, directly or indirectly by any Borrower for the purpose of
purchasing or carrying any Margin Stock, or for any other purpose which
violates, or which conflicts with, the provisions of Regulations U or X of the
Board of Governors of the Federal Reserve System. No Borrower is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any such Margin Stock.
 
Section 4.08. ERISA.  Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Material Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Material Plan.  No member of the
ERISA Group has (a) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Material Plan, (b)
failed to make any contribution or payment to any Material Plan, or made any
amendment to any Material Plan, which has resulted or could result in the
imposition of a lien or the posting of a bond or other security under ERISA or
the Internal Revenue Code or (c) incurred any material liability under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.
 
Section 4.09. Governmental Approvals.  No authorization, consent or approval
from any Governmental Authority is required for the execution, delivery and
performance by the Guarantor and each Borrower of this Agreement, the Notes and
the other Loan Documents to which it is a party, except such authorizations,
consents and approvals as have been obtained prior to the Closing Date and are
in full force and effect.
 
Section 4.10. Investment Company Act.  None of the Guarantor or any Borrower is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
 
Section 4.11. Tax Returns and Payments.  The Guarantor, each Borrower and each
of their Subsidiaries has filed or caused to be filed all federal, state, local
and foreign income tax returns required to have been filed by it and has paid or
caused to be paid all income taxes shown to be due on such returns except income
taxes that are being contested in good faith by appropriate proceedings and for
which the Guarantor, the applicable Borrower or their Subsidiaries, as the case
may be, shall have set aside on its books appropriate reserves with respect
thereto in accordance with GAAP or that would not reasonably be expected to have
a Material Adverse Effect.
 
Section 4.12. Compliance with Laws.  To the knowledge of the Guarantor, any
Borrower or any of their Subsidiaries, the Guarantor, each Borrower and each of
their Subsidiaries is in compliance with all applicable laws, regulations and
orders of any Governmental Authority, domestic or foreign, in respect of the
conduct of its business and the ownership of its property (including, without
limitation, compliance with all applicable ERISA and Environmental Laws and the
requirements of any permits issued under such Environmental Laws and compliance
with the PATRIOT Act and the U.S. Foreign Corrupt Practices Act), except to the
extent (a) such compliance is being contested in good faith by appropriate
proceedings and (b) non-compliance would not reasonably be expected to have a
Material Adverse Effect.
 
Section 4.13. No Default.  No Default has occurred and is continuing.
 
Section 4.14. Environmental Matters.
 
(a) Except (i) as disclosed in or contemplated by the Guarantor’s Form 10-K
Report to the SEC for the year ended December 31, 2010 or in any subsequent Form
10-K, 10-Q or 8-K Report or (ii) to the extent that the liabilities of the
Guarantor, the Borrowers and their Subsidiaries, taken as a whole, that relate
to or could reasonably be expected to result from the matters referred to in
clauses (i) through (iii) of this Section 4.14(a), inclusive, would not
reasonably be expected to result in a Material Adverse Effect:
 
(i) no notice, notification, citation, summons, complaint or order has been
received by any Borrower, no penalty has been assessed nor is any investigation
or review pending or, to the Guarantor’s, any Borrower’s or any of its
Subsidiaries’ knowledge, threatened by any governmental or other entity with
respect to any (A) alleged violation by or liability of the Guarantor, any
Borrower or any of their Subsidiaries of or under any Environmental Law, (B)
alleged failure by the Guarantor, any Borrower or any of their Subsidiaries to
have any environmental permit, certificate, license, approval, registration or
authorization required in connection with the conduct of its business or (C)
generation, storage, treatment, disposal, transportation or release of Hazardous
Substances;
 
(ii) To the Guarantor’s, any Borrower’s or any of their Subsidiaries’ knowledge,
no Hazardous Substance has been released (and no written notification of such
release has been filed) (whether or not in a reportable or threshold planning
quantity) at, on or under any property now or previously owned, leased or
operated by the Guarantor, any Borrower or any of their Subsidiaries; and
 
(iii) no property now or previously owned, leased or operated by the Guarantor,
any Borrower or any of their Subsidiaries or to the Guarantor’s, any Borrower’s
or any of their Subsidiaries’ knowledge, any property to which the Guarantor,
any Borrower or any of its Subsidiaries has, directly or indirectly, transported
or arranged for the transportation of any Hazardous Substances, is listed or, to
the Guarantor’s, any Borrower’s or any of their Subsidiaries’ knowledge,
proposed for listing, on the National Priorities List promulgated pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended (“CERCLA”), on CERCLIS (as defined in CERCLA) or on any similar
federal, state or foreign list of sites requiring investigation or clean-up.
 
(b) Except as disclosed in or contemplated by the Guarantor’s Form 10-K Report
to the SEC for the year ended December 31, 2010 or in any subsequent Form 10-K,
10-Q or 8-K Report, to the Guarantor’s, any Borrower’s or any of their
Subsidiaries’ knowledge there are no Environmental Liabilities that have
resulted or could reasonably be expected to result in a Material Adverse Effect.
 
(c) For purposes of this Section 4.14, the terms “Guarantor,” “Borrower,” and
“Subsidiary” shall include any business or business entity (including a
corporation) which is a predecessor, in whole or in part, of the Guarantor, any
Borrower or any of its Subsidiaries from the time such business or business
entity became a Subsidiary of the Guarantor.
 
Section 4.15. Guarantees.  As of the Closing Date, except as set forth in
Schedule 4.15 hereto, none of the Guarantor nor the U.S. Borrower has any
Guarantees of any Debt of any Foreign Subsidiary of the Guarantor or the U.S.
Borrower other than such Debt not in excess of $25,000,000 in the aggregate.
 
Section 4.16. OFAC.  None of the Guarantor, the Borrowers, any Subsidiary of the
Guarantor or the Borrowers or any Affiliate of the Guarantor or the Borrowers:
(a) is a Sanctioned Person, (b) has more than 10% of its assets in Sanctioned
Entities, or (c) derives more than 10% of its operating income from investments
in, or transactions with Sanctioned Persons or Sanctioned Entities.  The
proceeds of any Loan will not be used and have not been used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.
 
Section 4.17.   Senior Debt.  The Obligations hereunder constitute “Senior Debt”
(or the equivalent thereof) and “Designated Senior Debt” (or the equivalent
thereof) under documentation governing subordinated Debt permitted hereunder.
 
Section 4.18.   Solvency.  As of the Closing Date, and assuming there is no
Default hereunder continuing on such date, in each case after giving effect to
the Transactions occurring on or prior to the Closing Date (a) the fair value
and the present fair saleable value of any and all property of the Guarantor,
the Borrowers and their Subsidiaries, on a consolidated basis, is greater than
the probable liability on existing debts of the Guarantor, the Borrowers and
their Subsidiaries, on a consolidated basis, as they become absolute and matured
(it being understood that the amount of contingent liabilities at any time shall
be computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability), (b) the Guarantor, the Borrowers and
their Subsidiaries, on a consolidated basis, are able to pay their debts
(including, without limitation, contingent and subordinated liabilities) as they
become absolute and mature and are otherwise “solvent” and not unable, or deemed
to be unable, to meet their debts within the meaning given to that term and
similar terms under applicable laws relating to fraudulent transfers and
conveyances, (c) the Guarantor, the Borrowers and their Subsidiaries, on a
consolidated basis, do not intend to, nor do they believe that they will, incur
debts that would be beyond their ability to pay as such debts mature, (d) the
Guarantor, the Borrowers and their Subsidiaries are not engaged in businesses or
transactions, nor about to engage in businesses or transactions, for which any
property remaining would on a consolidated basis, constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which they are engaged.
 
ARTICLE V
COVENANTS
 
The Guarantor and each Borrower agrees that (a) so long as any Lender has any
Commitment hereunder or (b) any amount payable hereunder or under any Note or
other Loan Document remains unpaid:
 
Section 5.01. Information.  Each Borrower will deliver or cause to be delivered
to each of the Lenders (it being understood that the posting of the information
required in clauses (a), (b) and (f) of this Section 5.01 on the U.S. Borrower’s
website (http://www.pplweb.com) shall be deemed to be effective delivery to the
Lenders):
 
(a) Annual Financial Statements.  Promptly when available and in any event
within ten (10) days after the date such information is required to be delivered
to the SEC, a consolidated balance sheet of the Guarantor and its Consolidated
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of income and cash flows for such fiscal year and accompanied by an
opinion thereon by independent public accountants of recognized national
standing, which opinion shall state that such consolidated financial statements
present fairly the consolidated financial position of the Guarantor and its
Consolidated Subsidiaries as of the date of such financial statements and the
results of their operations for the period covered by such financial statements
in conformity with GAAP applied on a consistent basis.
 
(b) Quarterly Financial Statements.  Promptly when available and in any event
within ten (10) days after the date such information is required to be delivered
to the SEC, a consolidated balance sheet of the Guarantor and its Consolidated
Subsidiaries as of the end of such quarter and the related consolidated
statements of income and cash flows for such fiscal quarter,  all certified
(subject to normal year-end audit adjustments) as to fairness of presentation,
GAAP and consistency by any vice president, the treasurer or the controller of
the Guarantor.
 
(c) Officer’s Certificate.  Simultaneously with the delivery of each set of
financial statements referred to in subsections (a) and (b) above, a certificate
of the chief accounting officer or controller of each Borrower, (i) setting
forth in reasonable detail the calculations required to establish compliance
with the requirements of Section 5.13 on the date of such financial statements
and (ii) stating whether there exists on the date of such certificate any
Default and, if any Default then exists, setting forth the details thereof and
the action which such Borrower is taking or proposes to take with respect
thereto.
 
(d) Default.  Forthwith upon acquiring knowledge of the occurrence of any
Default, a certificate of a vice president or the treasurer or any other senior
financial officer of the relevant Borrower setting forth the details thereof and
the action which such Borrower is taking or proposes to take with respect
thereto.
 
(e) Change in Applicable Ratings.  Upon the chief executive officer, the
president, any vice president or any senior financial officer of the Guarantor
or any Borrower obtaining knowledge of any change in an Applicable Rating, a
notice of such Applicable Rating in effect after giving effect to such change.
 
(f) Securities Laws Filing.  Promptly when available and in any event within ten
(10) days after the date such information is required to be delivered to the
SEC, a copy of any Form 10-K Report to the SEC and a copy of any Form 10-Q
Report to the SEC, and promptly upon the filing thereof, any other filings with
the SEC by the U.S. Borrower or the Guarantor.
 
(g) ERISA Matters.  If and when any member of the ERISA Group:  (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Material Plan which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Material Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives, with respect to
any Material Plan that is a Multiemployer Plan, notice of any complete or
partial withdrawal liability under Title IV of ERISA, or notice that any
Multiemployer Plan is in reorganization, is insolvent or has been terminated, a
copy of such notice; (iii) receives notice from the PBGC under Title IV of ERISA
of an intent to terminate, impose material liability (other than for premiums
under Section 4007 of ERISA) in respect of, or appoint a trustee to administer
any Material Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code with
respect to a Material Plan, a copy of such application; (v) gives notice of
intent to terminate any Plan under Section 4041(c) of ERISA, a copy of such
notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA; or (vii) fails to
make any payment or contribution to any Plan or makes any amendment to any Plan
which has resulted or could result in the imposition of a lien or the posting of
a bond or other security, a copy of such notice, a certificate of the chief
accounting officer or controller of any Borrower setting forth details as to
such occurrence and action, if any, which such Borrower or applicable member of
the ERISA Group is required or proposes to take.
 
(h) Other Information.  From time to time such additional financial or other
information regarding the financial condition, results of operations,
properties, assets or business of any Borrower or any of their Subsidiaries as
any Lender may reasonably request.
 
The Guarantor and each Borrower hereby acknowledge that (i) the Administrative
Agent will make available to the Lenders materials and/or information provided
by or on behalf of the Guarantor and each Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (ii) certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to such Borrower or its securities) (each, a
“Public Lender”).  Each Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” each Borrower shall be deemed to
have authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to any Borrower, the Guarantor, the
Subsidiaries or their securities for purposes of United States federal, state or
foreign securities laws (provided, however, that to the extent such Borrower
Materials constitute Information (as defined below), they shall be treated as
set forth in Section 8.12); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting (subject to Section 8.12) on a portion of the Platform not designated
“Public Investor.”  “Information” means all information received from the
Guarantor, any Borrower or any of their Subsidiaries relating to the Guarantor,
any Borrower or any of their Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any Lender on a non-confidential basis prior to disclosure by the Guarantor, any
Borrower or any of their Subsidiaries; provided that, in the case of information
received from the Guarantor, any Borrower or any of their Subsidiaries after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
Section 5.02. Maintenance of Property; Insurance.
 
(a) Maintenance of Properties.  The Guarantor and each Borrower will keep, and
will cause each of their Subsidiaries (other than Excluded Subsidiaries) to
keep, all property useful and necessary in their respective businesses in good
working order and condition, subject to ordinary wear and tear, unless the
Guarantor or any Borrower determines in good faith that the continued
maintenance of any of such properties is no longer economically desirable and so
long as the failure to so maintain such properties would not reasonably be
expected to have a Material Adverse Effect.
 
(b) Insurance.  The Guarantor and each Borrower will maintain, or cause to be
maintained, insurance with financially sound (determined in the reasonable
judgment of such Borrower) and responsible companies in such amounts (and with
such risk retentions) and against such risks as is usually carried by owners of
similar businesses and properties in the same general areas in which the
Guarantor, the Borrowers and their Subsidiaries (other than Excluded
Subsidiaries) operate.
 
Section 5.03. Conduct of Business and Maintenance of Existence.  The Guarantor
and each Borrower will (a) continue, and will cause each of their Subsidiaries
(other than Excluded Subsidiaries) to continue, to engage in businesses of the
same general type as now conducted by the Guarantor, the Borrowers and their
Subsidiaries (other than Excluded Subsidiaries) and businesses related thereto
or arising out of such businesses, except to the extent that the failure to
maintain any existing business would not have a Material Adverse Effect and (b)
except as otherwise permitted in Section 5.10, preserve, renew and keep in full
force and effect, and will cause each of its Subsidiaries (other than Excluded
Subsidiaries) to preserve, renew and keep in full force and effect, their
corporate existence and their respective rights, privileges and franchises
necessary or material to the normal conduct of business, except, in each case,
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
Section 5.04. Compliance with Laws, Etc.  The Guarantor and each Borrower will
comply, and will cause each of their Subsidiaries (other than Excluded
Subsidiaries) to comply, with all applicable laws, regulations and orders of any
Governmental Authority, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including, without limitation,
compliance with all applicable ERISA and Environmental Laws and the requirements
of any permits issued under such Environmental Laws and compliance with the
PATRIOT Act and the U.S. Foreign Corrupt Practices Act), except to the extent
(a) such compliance is being contested in good faith by appropriate proceedings
or (b) non-compliance could not reasonably be expected to have a Material
Adverse Effect.
 
Section 5.05. Books and Records.  The Guarantor and each Borrower (a) will keep,
and will cause each of their Subsidiaries (other than Excluded Subsidiaries) to
keep, proper books of record and account in conformity with GAAP and (b) will
permit representatives of the Administrative Agent and each of the Lenders to
visit and inspect any of their respective properties, to examine and make copies
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their officers, any employees and
independent public accountants, all at such reasonable times and as often as may
reasonably be desired; provided, that, the rights created in this Section 5.05
to “visit”, “inspect”, “discuss” and copy shall not extend to any matters which
the Guarantor or any Borrower deems, in good faith, to be confidential, unless
the Administrative Agent and any such Lender agree in writing to keep such
matters confidential.
 
Section 5.06. Securities Demand.  The Guarantor and the Borrowers shall, and
shall cause their respective Subsidiaries to, comply with the securities demand,
market flex and most favored lender provisions as previously agreed by the
Guarantor and the Joint Lead Arrangers.
 
Section 5.07. Applicable Rating.  The Guarantor and the Borrowers shall use
commercially reasonable efforts to maintain, at all times, the Applicable Rating
from each of S&P and Moody’s.
 
Section 5.08. Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used to fund the Acquisition (including the Transaction
Costs).  No such use of the proceeds will be, directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of buying or carrying any
Margin Stock.
 
Section 5.09. Restriction on Liens.  The Guarantor and the Borrowers will not,
nor will they permit any of their Subsidiaries (other than the Excluded
Subsidiaries) to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible) of the Guarantor, any Borrower or any such Subsidiary (including,
without limitation, their Voting Stock), except:
 
(a) Liens for taxes, assessments or governmental charges or levies not yet due
or which are being contested in good faith and by appropriate proceedings and
for which adequate reserves in accordance with GAAP shall have been set aside on
its books;
 
(b) Liens imposed by law, such as carriers’, landlords’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than forty-five (45) days
past due or which are being contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books;
 
(c) Liens arising out of pledges or deposits under workers’ compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;
 
(d) easements (including, without limitation, reciprocal easement agreements and
utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variances and other restrictions, charges or encumbrances
(whether or not recorded) affecting the use of real property;
 
(e) Liens existing on the Effective Date and described in Schedule 5.09 hereto;
 
(f) judgment Liens arising from judgments which secure payment of legal
obligations that would not constitute a Default under Section 6.01;
 
(g) any vendor’s Liens, purchase money Liens or any other Lien on any property
or asset acquired by the Guarantor, any Borrower or any of their Subsidiaries
after the date hereof existing on any such property or asset at the time of
acquisition thereof (and not created in anticipation thereof); provided, that,
in any such case no such Lien shall extend to or cover any other asset of the
Guarantor, any Borrower or such Subsidiaries, as the case may be;
 
(h) Liens, deposits and/or similar arrangements to secure the performance of
bids, tenders or contracts (other than contracts for borrowed money), public or
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business by the
Guarantor, any Borrower or any of their Subsidiaries, including Liens to secure
obligations under agreements relating to the purchase and sale of any commodity
(including power purchase and sale agreements, any commodity hedge or derivative
regardless of whether any such transaction is a “financial” or “physical
transaction”);
 
(i) Liens on assets of the Guarantor, any Borrower and their Subsidiaries
arising out of obligations or duties to any municipality or public authority
with respect to any franchise, grant, license, permit or certificate;
 
(j) rights reserved to or vested in any municipality or public authority to
control or regulate any asset of the Guarantor, any Borrower or any of their
Subsidiaries or to use such asset in a manner which does not materially impair
the use of such asset for the purposes for which it is held by the Guarantor,
any Borrower or any of their Subsidiaries;
 
(k) irregularities in or deficiencies of title to any asset which do not
materially adversely affect the use of such property by the Guarantor, any
Borrower or any of their Subsidiaries in the normal course of its business;
 
(l) any Lien on any property or asset of any corporation or other entity
existing at the time such corporation or entity is acquired, merged or
consolidated or amalgamated with or into the Guarantor, any Borrower or any of
their Subsidiaries and not created in contemplation of such event;
 
(m) any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring, constructing or improving
such asset; provided, that any such Lien attaches to such asset, solely to
extent of the value of the obligation secured by such Lien, concurrently with or
within 180 days after the acquisition, construction or improvement thereof:
 
(n) any Liens in connection with the issuance of tax-exempt industrial
development or pollution control bonds or other similar bonds issued pursuant to
Section 103(b) of the Internal Revenue Code to finance all or any part of the
purchase price of or the cost of constructing, equipping or improving property;
 
(o) rights of lessees arising under leases entered into by the Guarantor, any
Borrower or any of their Subsidiaries as lessor, in the ordinary course of
business;
 
(p) any Liens on or reservations with respect to governmental and other
licenses, permits, franchises, consents and allowances;
 
(q) any Liens on patents, patent licenses and other patent rights, patent
applications, trade names, trademarks, copyrights, claims, credits, choses in
action and other intangible property and general intangibles including, but not
limited to, computer software;
 
(r) any Liens on automobiles, buses, trucks and other similar vehicles and
movable equipment; marine equipment; airplanes, helicopters and other flight
equipment; and parts, accessories and supplies used in connection with any of
the foregoing;
 
(s) any Liens on furniture and furnishings; and computers and data processing,
data storage, data transmission, telecommunications and other facilities,
equipment and apparatus, which, in any case, are used primarily for
administrative or clerical purposes;
 
(t) Liens securing letters of credit entered into in the ordinary course of
business;
 
(u) Liens granted on the capital stock of Excluded Subsidiaries for the purpose
of securing the obligations of such Subsidiaries;
 
(v) Liens in addition to those permitted by clauses (a) through (t) on the
property or assets of a Special Purpose Subsidiary arising in connection with
the lease of such property or assets through one or more lease financings;
 
(w) Liens by any Wholly Owned Subsidiary of the Guarantor, any Borrower or any
Subsidiary (excluding, for the avoidance of doubt, any Wholly Owned Subsidiary
that is a Borrower) for the benefit of the Guarantor, any Borrower or any such
Subsidiary;
 
(x) Liens on property which is the subject of a Capital Lease Obligation
designating the Guarantor, any Borrower or any of their Subsidiaries as lessee
and all right, title and interest of the Guarantor, any Borrower or any of their
Subsidiaries in and to such property and in, to and under such lease agreement,
whether or not such lease agreement is intended as a security; provided, that
the aggregate fair market value of the obligations subject to such Liens shall
not at any time exceed $500,000,000;
 
(y) Liens on property which is the subject of one or more leases designating the
Guarantor, any Borrower or any of their Subsidiaries as lessee and all right,
title and interest of the Guarantor, any Borrower or any of their Subsidiaries
in and to such property and in, to and under any such lease agreement, whether
or not any such lease agreement is intended as a security;
 
(z) Liens arising out of the refinancing, extension, renewal or refunding of any
Debt or other obligation secured by any Lien permitted by clauses (a) through
(x) of this Section; provided, that such Debt or other obligation is not
increased and is not secured by any additional assets; and
 
(aa) other Liens on assets or property of the Guarantor, any Borrower or any of
their Subsidiaries, so long as the aggregate value of the obligations secured by
such Liens does not exceed the greater of $250,000,000 or 15% of the total
consolidated assets of the Guarantor, the Borrowers and their Consolidated
Subsidiaries as of the most recent fiscal quarter of the Guarantor for which
financial statements are available.
 
Section 5.10. Merger or Consolidation.  None of the Guarantor or any Borrower
will merge with or into or consolidate with or into any other corporation or
entity, unless (a) immediately after giving effect thereto, no event shall occur
and be continuing which constitutes a Default, (b) the surviving or resulting
Person, as the case may be, is the Guarantor or any Borrower (as applicable),
provided that in a consolidation or merger between the UK Borrower on the one
hand and the Guarantor or the U.S. Borrower on the other hand, the Guarantor or
the U.S. Borrower (as applicable) shall be the surviving or resulting Person,
(c) substantially all of the consolidated assets and consolidated revenues of
the surviving or resulting person, as the case may be, are anticipated to come
from the utility or energy businesses and (d) the senior long-term debt ratings
from both Rating Agencies of such Borrower or Guarantor immediately following
the merger or consolidation must be equal to or greater than the senior
long-term debt ratings from both Rating Agencies of such Borrower or Guarantor
immediately preceding the announcement of such consolidation or merger.  No
Subsidiary other than an Excluded Subsidiary will merge or consolidate with any
other Person if such Subsidiary is not the surviving or resulting Person, unless
(subject, in the case of any Subsidiary that is a Borrower, to the preceding
sentence) such other Person is (x) the Guarantor or any Borrower or a successor
of the Guarantor or any Borrower permitted hereunder or (y) any other Person
which is a Wholly Owned Subsidiary that is a Subsidiary of the Guarantor or a
successor of the Guarantor permitted hereunder.
 
Section 5.11. Asset Sales.  Except for the sale of assets required to be sold to
conform with governmental requirements, the Guarantor and Borrowers shall not,
and shall not permit any of their Subsidiaries (other than the Excluded
Subsidiaries) to, consummate any Asset Sale, if the aggregate net book value of
all such Asset Sales consummated during the four calendar quarters immediately
preceding any date of determination would exceed 25% of the total assets of the
Guarantor and Borrowers and their Consolidated Subsidiaries as of the beginning
of the Borrowers’ most recently ended full fiscal quarter; provided, however,
that any such Asset Sale will be disregarded for purposes of the 25% limitation
specified above:  (a) if any such Asset Sale is in the ordinary course of
business of the Guarantor and the Borrowers and their Subsidiaries; (b) if the
assets subject to any such Asset Sale are worn out or are no longer useful or
necessary in connection with the operation of the businesses of the Guarantor,
the Borrowers or their Subsidiaries; (c) if the assets subject to any such Asset
Sale are being transferred to a Wholly Owned Subsidiary of the Guarantor; (d) if
the Net Cash Proceeds from any such Asset Sale are applied in accordance with
Section 2.08; or (e) if, prior to any such Asset Sale, both Rating Agencies
confirm the then-current Applicable Ratings after giving effect to any such
Asset Sale.
 
Section 5.12. Restrictive Agreements.  Except as set forth in Schedule 5.12, the
Guarantor and the Borrowers will not and will not permit any of their
Subsidiaries (other than the Excluded Subsidiaries) to enter into or assume any
agreement prohibiting or otherwise restricting the ability of any Subsidiary to
pay dividends or other distributions on its respective equity and equity
equivalents to the Guarantor, any Borrower or any of their Subsidiaries.
 
Section 5.13. Financial Covenant.  The ratio of Consolidated Debt to
Consolidated Capitalization shall not exceed 70% at any time.
 
Section 5.14. Indebtedness.  The Guarantor and the Borrowers will not permit any
of its Subsidiaries (other than the Borrowers and other than the Excluded
Subsidiaries) to incur, create, assume or permit to exist any Debt of such
Subsidiaries except:
 
(a) Existing Debt and any extensions, renewals or refinancings thereof;
 
(b) Debt owing to the Guarantor, any Borrower or a Wholly Owned Subsidiary;
 
(c) any Debt incurred in respect of the Lower Mt. Bethel Lease Financing;
 
(d) Non-Recourse Debt;
 
(e) Permanent Debt Financing; and
 
(f) other Debt, the aggregate principal amount of which does not exceed
$500,000,000 at any time.
 
Section 5.15. Restricted Payments.  (a) The Guarantor shall not, directly or
indirectly declare or make, or agree to make, directly or indirectly, any
Restricted Payment except (i) the Guarantor may declare and pay ordinary cash
dividends with respect to its common stock that is economically equivalent (on a
per share basis including, with respect to any such payment occurring on or
after the Closing Date, after giving effect to the Acquisition) to the ordinary
cash dividends historically paid by the Guarantor plus any increase in such
dividend that is consistent with past practices, (ii) any payment with respect
to Equity-Linked Securities, if the proceeds of the issuance of such
Equity-Linked Securities were applied in accordance with Section 2.08 and (iii)
the Guarantor may declare and make dividends and distributions on its Equity
Interests that are payable only in its common stock and (b) PPL Electric
Utilities Company shall not repurchase preferred or preference stock issued by
PPL Electric Utilities Company in an aggregate principal amount in excess of
$250,000,000; provided that any such repurchase shall only be made from cash on
hand at PPL Electric Utilities Company or the proceeds of a new issuance of Debt
by PPL Electric Utilities Corporation.
 
Section 5.16. Acquisitions.  Other than the Acquisition, the Guarantor and the
Borrowers shall not, nor shall they permit any of their Subsidiaries (other than
the Excluded Subsidiaries) to, (a) acquire (by merger or otherwise) a majority
of the Equity Interests (with ordinary voting power) or all or substantially all
of the assets of any other Person (other than the Guarantor, the Borrowers and
their Subsidiaries) or (b) make investments in any other Person (other than the
Guarantor, the Borrowers and their Subsidiaries) by acquiring less than a
majority of the Equity Interests (with ordinary voting power) of such Person
(excluding any investments made in connection with the Guarantor’s, the
Borrowers’ and any Subsidiary’s normal cash management activities) in an
aggregate amount not to exceed $300,000,000 in the aggregate.
 
Section 5.17. Pro Forma Balance Sheet.  On or prior to the date that is ninety
(90) days following the Closing Date, the Joint Lead Arrangers shall have
received a pro forma consolidated balance sheet and related pro forma
consolidated statement of income of Guarantor as of and for the twelve-month
period ending on the last day of the most recently completed four-fiscal quarter
period ended at least 45 days prior to such date, prepared after giving effect
to the Transactions as if the Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
the income statement), which pro forma financial statements shall meet the
requirements of Regulation S-X under the Securities Act of 1933, as amended, and
all other accounting rules and regulations of the SEC promulgated thereunder
applicable to a registration statement under the Securities Act of 1933 on Form
S-1.
 
ARTICLE VI
DEFAULTS
 
Section 6.01. Events of Default.  If one or more of the following events (each
an “Event of Default”) shall have occurred and be continuing; provided that
notwithstanding anything to the contrary herein, the occurrence of any Default
described below shall not constitute an Event of Default until the later of the
Closing Date (after giving effect to the funding of the Loans on the Closing
Date) and the end of any applicable grace period (if such Default is then
continuing):
 
(a) any Borrower shall fail to pay when due any principal on any Loans; or
 
(b) any Borrower shall fail to pay when due any interest on the Loans, any fee
or any other amount payable hereunder or under any other Loan Document for five
(5) days following the date such payment becomes due hereunder; or
 
(c) the Guarantor or any Borrower shall fail to observe or perform any covenant
or agreement contained in Sections 5.08, 5.10, 5.11, 5.13, 5.15, 5.16 or 5.17;
or
 
(d) the Guarantor or any Borrower shall fail to observe or perform any covenant
or agreement contained in Section 5.01(d) for ten (10) days after any such
failure; or
 
(e) the Guarantor or any Borrower shall fail to observe or perform any covenant
or agreement contained in this Agreement or any other Loan Document (other than
those covered by clauses (a), (b), (c) or (d) above) for thirty (30) days after
written notice thereof has been given to the defaulting party by the
Administrative Agent, or at the request of the Required Lenders; or
 
(f) any representation, warranty or certification made by the Guarantor or any
Borrower in this Agreement or any other Loan Document or in any certificate,
financial statement or other document delivered pursuant hereto or thereto shall
prove to have been incorrect in any material respect when made or deemed made;
or
 
(g) the Guarantee provided by the Guarantor shall cease to be in full force or
effect or the Guarantor or any Borrower shall deny or disaffirm in writing the
Guarantor’s obligations under the Guarantee; or
 
(h) the Guarantor, any Borrower or any of their Subsidiaries shall (i) fail to
pay any principal or interest, regardless of amount, due in respect of any
Material Debt beyond any period of grace provided with respect thereto, or (ii)
fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any such
Material Debt beyond any period of grace provided with respect thereto if the
effect of any failure referred to in this clause (ii) is to cause, or to permit
the holder or holders of such Debt or a trustee on its or their behalf to cause,
such Debt to become due prior to its stated maturity; or
 
(i) the Guarantor, any Borrower or any of their Subsidiaries shall commence a
voluntary case or other proceeding, or take any corporate action or other formal
step with a view to, seeking liquidation, administration, reorganization or
other relief with respect to itself or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, administrator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay, or shall admit in writing its inability to pay, its debts as
they become due, or shall take any corporate action to authorize any of the
foregoing; or
 
(j) an involuntary case or other proceeding shall be commenced against the
Guarantor, any Borrower or any of their Subsidiaries seeking liquidation,
administration, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, administrator,
custodian or other similar official of it or any substantial part of its
property, and such involuntary case or other proceeding shall remain undismissed
and unstayed for a period of sixty (60) days; or an order for relief shall be
entered against the Guarantor, any Borrower or any Subsidiary under the
Bankruptcy Code, or a trustee, receiver,  liquidator, administrator, custodian
or other similar official is appointed in respect of the UK Borrower or
any substantial part of its property; or
 
(k) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $50,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could reasonably be expected to cause one or more members of the ERISA Group to
incur a current payment obligation in excess of $50,000,000; or
 
(l) the Guarantor, any Borrower or any of their Subsidiaries (other than
Excluded Subsidiaries) shall fail within sixty (60) days to pay, bond or
otherwise discharge any judgment or order for the payment of money in excess of
$25,000,000, entered against the Guarantor, any Borrower or any such Subsidiary
that is not stayed on appeal or otherwise being appropriately contested in good
faith; or
 
(m) a Change of Control shall have occurred;
 
then, and in every such event, while such event is continuing, the
Administrative Agent shall if requested by the Required Lenders, by notice to
the Borrowers declare the Loans (together with accrued interest and accrued and
unpaid fees thereon and all other amounts due hereunder) to be, and the Loans
shall thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind (except as expressly set forth in above),
all of which are hereby waived by each Borrower; provided that, in the case of
any Event of Default specified in clause 6.01(i) or 6.01(j) above with respect
to any Borrower, without any notice to such Borrower or any other act by the
Administrative Agent or any Lender, the Loans (together with accrued interest
and accrued and unpaid fees thereon and all other amounts due hereunder) shall
become immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrowers.
 
ARTICLE VII
THE ADMINISTRATIVE AGENT
 
Section 7.01. Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Borrowers shall not have rights as third-party
beneficiaries of any of such provisions.
 
Section 7.02. Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
Section 7.03. Exculpatory Provisions.

 
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents.  Without
limiting the generality of the foregoing, the Administrative Agent:
 
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
 
(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
 
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.05, or (ii) in the absence of its own
gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrowers or a Lender.
 
(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
Section 7.04. Reliance by Agent.  The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for any Borrower),
independent accountants and other experts selected by it, and shall not be
liable to any Lender for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
 
Section 7.05. Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.
 
Section 7.06. Resignation of Agent.  The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrowers.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed and not to be required if an Event of Default exists), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring Agent gives
notice of its resignation, then the retiring Agent may on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above; provided
that if the Administrative Agent shall notify the Borrowers and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Agent shall be discharged from its duties and obligations in its capacity as
Agent hereunder and under the other Loan Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this Section.  Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations in its capacity as Agent hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section).  The
fees payable by the Borrowers to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor.  After the retiring Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 8.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.
 
Section 7.07. Non-Reliance on Agent and Other Lenders.  Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
Section 7.08. No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers or Syndication Agent listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
 
Section 7.09. Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
(a) to file and prove a claim on behalf of the Lenders for the whole amount of
the principal and interest owing and unpaid in respect of the Loans and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.06 and 8.03 allowed in such
judicial proceeding; and
 
(b) on behalf of the Lenders to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
 
ARTICLE VIII
MISCELLANEOUS
 
Section 8.01. Notices.  Except as otherwise expressly provided herein, all
notices and other communications hereunder shall be in writing (for purposes
hereof, the term “writing” shall include information in electronic format such
as electronic mail and internet web pages) or by telephone subsequently
confirmed in writing; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II, as applicable, if such Lender, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article in electronic format.  Any notice shall have been duly given
and shall be effective if delivered by hand delivery or sent via electronic
mail, telecopy, recognized overnight courier service or certified or registered
mail, return receipt requested, or posting on an internet web page, and shall be
presumed to be received by a party hereto (a) if delivered during the
recipient’s normal business hours, on the date of delivery if delivered by hand
or sent by electronic mail, posting on an internet web page, or telecopy, (b) on
the Business Day following the day on which the same has been delivered prepaid
(or on an invoice basis) to a reputable national overnight air courier service
or (c) on the third Business Day following the day on which the same is sent by
certified or registered mail, postage prepaid, in each case to the respective
parties at the address or telecopy numbers, in the case of the Borrowers and the
Administrative Agent, set forth below, and, in the case of the Lenders, set
forth on signature pages hereto, or at such other address as such party may
specify by written notice to the other parties hereto:
 
if to the Borrowers:
 
PPL Capital Funding, Inc.
2 North Ninth Street
Allentown, Pennsylvania, 18101-1179
Attention:  Russell R. Clelland
Telephone:  610-774-5151
Facsimile:  610-774-5235
 
with a copy to:
 
PPL Corporation
Office of General Counsel
Two North Ninth Street (GENTW4)
Allentown, Pennsylvania, 18101-1179
Attention:  Office of the General Counsel
Telephone:  610-774-7445
Facsimile:  610-774-4455
 
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention:  James Cross
Telephone:  212-455-3386
Facsimile:  212-455-2502
 
if to the Administrative Agent:
 
For payments and Requests for Credit Extensions:


Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255
Attention: Nelish Patel 
Telephone:   980-386-5094
Telecopier:  704-719-8870
Electronic Mail: npatel@baml.com


 
Bank of America Dollar Payment Instructions:


Pay to:                Bank of America, N.A.
                            ABA # 026009593
                            New York, NY
                            Acct. #1366212250600
                            Attn: Corporate Credit Services
                            Ref: PPL Capital Funding Inc.


Bank of America Sterling Payment Instructions:


Pay to:                Bank of America (Sort code 16-50-50):London
                            London
                            Swift Code: BOFAGB22
                            Acct. #65280027
                            Ref: PPL Capital Funding Inc.


Other notices as Administrative Agent:


Bank of America, N.A.
Agency Management
101 S. Tryon Street 15th Floor
Mail Code: NC1-002-15-36
Charlotte, NC 28255
Attention:  Cindy T. Jordan
Telephone:  980-386-2359
Telecopier:  704-409-0883
Electronic Mail:  cynthia.t.jordan@baml.com


with a copy to:
 
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York, 10017
Attention: Jason Kyrwood
Telephone:  212-450-4653
Facsimile:  212-450-5562
 
Section 8.02. No Waivers; Non-Exclusive Remedies.  No failure by any Agents or
any Lender to exercise, no course of dealing with respect to, and no delay in
exercising any right, power or privilege hereunder or under any Note or other
Loan Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies provided herein
and in the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies provided by law.
 
Section 8.03. Expenses; Indemnification.
 
(a) Costs and Expenses.  The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Agents and their Affiliates (including
the reasonable fees, charges and disbursements of Davis Polk & Wardwell LLP and
UK counsel), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by the Agents and any Lender (including the
fees, charges and disbursements of any outside counsel for the Administrative
Agent and any Lender), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans; provided that
the Borrowers shall not be required to reimburse the legal fees and expenses of
more than one outside counsel (in addition to any regulatory counsel and up to
one local counsel in each applicable local jurisdiction) for all such Persons
except in the event of any conflict of interest, the Borrowers shall be required
to reimburse one additional counsel of each type to the affected parties.
 
(b) Indemnification by the Borrowers.  The Borrowers shall indemnify the Agents
and each Lender and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable out-of-pocket expenses (including the reasonable fees, charges and
disbursements of one counsel (as well as one regulatory counsel and one local
counsel in each applicable jurisdiction and, in the event of any actual conflict
of interest, one additional counsel of each type to the affected parties)),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrowers or the Guarantor or their respective Subsidiaries arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Substances on or from any property
owned or operated by the Guarantor, any Borrower or any of their Subsidiaries,
or any Environmental Liability related in any way to the Guarantor, any Borrower
or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Guarantor, any Borrower or any Subsidiary and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee.
 
(c) Reimbursement by Lenders.  To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of the Administrative Agent, each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent) or such Related
Party, as the case may be, such Lender’s ratable share (based on its share of
the Commitments and Loans) (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no party hereto shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
 
(f) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
 
Section 8.04. Sharing of Set-Offs.  Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan made or Notes held by it which is greater than the proportion
received by any other Lender in respect of the aggregate amount of principal and
interest due with respect to any Loan made or Notes held by such other Lender,
the Lender receiving such proportionately greater payment shall purchase such
participations in the Loan made or Notes held by the other Lenders, and such
other adjustments shall be made, in each case as may be required so that all
such payments of principal and interest with respect to the Loan made or Notes
held by the Lenders shall be shared by the Lenders pro rata; provided, that
nothing in this Section shall impair the right of any Lender to exercise any
right of set-off or counterclaim it may have for payment of indebtedness of the
Borrowers other than its indebtedness hereunder.
 
Section 8.05. Amendments and Waivers.  Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Borrowers and the Required Lenders (and, if the
rights or duties of the Administrative Agent are affected thereby, by the
Administrative Agent); provided, that no such amendment or waiver shall, (a)
unless signed by each Lender adversely affected thereby, (i) increase the
Commitment of any Lender or subject any Lender to any additional obligation (it
being understood that waivers or modifications of conditions precedent,
covenants, Defaults or of mandatory reductions in the Commitments shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender as in effect at any time
shall not constitute an increase in such Commitment), (ii) reduce the principal
of or rate of interest on any Loan (except in connection with a waiver of
applicability of any post-default increase in interest rates) or any fees
hereunder, (iii) postpone the date fixed (A) for any payment of interest on any
Loan or any fees hereunder or (B) for any scheduled reduction or termination of
any Commitment, (iv) postpone or change the date fixed for any scheduled payment
of principal of any Loan, (v) change any provision hereof in a manner that would
alter the pro rata funding of Loans required by Section 2.03(b), the pro rata
sharing of payments required by Sections 2.08(b), 2.10(a) or 8.04 or the pro
rata reduction of Commitments required by Section 2.07(a) or (e), or (vi) change
the currency in which Loans are to be made or payment under the Loan Documents
is to be made, or add additional borrowers; or (b) unless signed by each Lender
other than a Defaulting Lender (i) change the definition of Required Lenders,
this Section 8.05 or Section 8.06(a)(i) or (ii) release the Guarantee by the
Guarantor.
 
Section 8.06. Assignments and Participation.
 
(a) Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) none of the Guarantor
nor any Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and (ii) no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (A) to an assignee in accordance with
the provisions of Section 8.06(b), (B) by way of participation in accordance
with the provisions of Section 8.06(d), or (C) by way of pledge or assignment of
a security interest subject to the restrictions of Section 8.06(f) (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 8.06 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agents and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
 
(i) Minimum Amounts:
 
  (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment hereunder or the Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
 
  (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment or the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, as applicable,
determined as of the date the Assignment and Assumption Agreement with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption Agreement, as of the Trade Date,
shall not be less than £1,000,000, unless each of the Administrative Agent and,
prior to the Closing Date, the Borrowers otherwise consent (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
 
(ii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
 
  (A) the consent of the Borrowers shall be required with respect to assignments
prior to the Closing Date other than an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or a Permitted Assignee; and
 
  (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any assignment to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund; provided that until the earlier of the Closing Date and such
time as the Joint Lead Arrangers declare the primary syndication of the Loans
and Commitments complete, no assignment shall be permitted without the prior
consent of each Joint Lead Arranger.
 
(iii) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption Agreement,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(iv) No Assignment to Borrower.  No such assignment shall be made to the
Borrowers or any of the Borrowers’ Affiliates or Subsidiaries.
 
(v) No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
(vi) Assignment to Eligible Assignee.  Each such assignment shall be to an
Eligible Assignee.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
2.11, 2.15, 2.16, and 8.03 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Upon request, any Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 8.06(d).
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at its address in the United States a
copy of each Assignment and Assumption Agreement delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrowers and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.05 that affects such Participant.  Subject to Section 8.06(e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Section 2.11, 2.15 or 2.16 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 8.06(b).  Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register outside the UK (solely
for United States tax purposes) on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”).  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary; provided, that no Lender shall have any obligation to disclose all
or any portion of the Participant Register to any Person (including the identity
of any Participant or any information relating to a Participant's interest in
any Commitments, Loans or its other obligations under any Loan Document) except
to the extent that such disclosure is necessary to establish that such
Commitment, Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 2.15 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent.  A Participant
that would be a Non-U.S. Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.16(e) as though it were a Lender. A
Participant in respect of any interest in the Loans or other obligations under
the Loan Documents relating to the UK Borrower shall not be entitled to the
benefits of Section 2.16 unless the UK Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the UK
Borrower, to comply with, and to be subject to any limitations within, Section
2.16 as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
Notwithstanding anything to the contrary in this Section 8.06, (i) the Lenders
may not assign, transfer or otherwise dispose of an interest in any Tranche of
Loans or Commitments without also assigning, transferring or otherwise disposing
of a ratable interest in the other Tranche of Loans or Commitments (as
applicable) or assign, transfer or otherwise dispose of an interest in the Loans
or Commitments of any Borrower without assigning, transferring or otherwise
disposing of a ratable interest in the Loans or Commitments of the other
Borrower and (ii) any assignment, transfer or other disposition by a Lender of
an interest in any Loans or Commitments that does not comply with clause (i)
shall be deemed to be an assignment, transfer or other disposition of Loans or
Commitments (as applicable) comprised of a ratable amount of Loans or
Commitments (as applicable) of each Tranche and of each Borrower (as applicable)
to the extent necessary to ensure each such assignment, transfer or other
disposition complies with clause (i) above.
 
Section 8.07. Governing Law; Submission to Jurisdiction; Service of
Process.  This Agreement and each Note shall be governed by and construed in
accordance with the internal laws of the State of New York.  Each party hereto
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State court
sitting in New York City for purposes of all legal proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby.  Each party
hereto irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such
proceeding brought in such court and any claim that any such proceeding brought
in any such court has been brought in an inconvenient forum.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 8.01.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
Section 8.08. Counterparts; Integration.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Agreement, the other Loan Documents and the Fee Letter constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof and thereof.
 
Section 8.09. Generally Accepted Accounting Principles.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for changes
concurred to by the Borrowers’ independent public accountants) with the audited
consolidated financial statements of the Guarantor, the Borrowers, and their
Consolidated Subsidiaries most recently delivered to the Lenders; provided that,
if the Borrowers notify the Administrative Agent that the Borrowers wish to
amend any covenant in Article V to eliminate the effect of any change in GAAP on
the operation of such covenant (or if the Administrative Agent notifies the
Borrowers that the Required Lenders wish to amend Article V for such purpose),
then the Borrowers’ compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrowers and the Required Lenders.
 
Section 8.10. Usage.  The following rules of construction and usage shall be
applicable to this Agreement and to any instrument or agreement that is governed
by or referred to in this Agreement.
 
(a) All terms defined in this Agreement shall have the defined meanings when
used in any instrument governed hereby or referred to herein and in any
certificate or other document made or delivered pursuant hereto or thereto
unless otherwise defined therein.
 
(b) The words “hereof”, “herein”, “hereunder” and words of similar import when
used in this Agreement or in any instrument or agreement governed here shall be
construed to refer to this Agreement or such instrument or agreement, as
applicable, in its entirety and not to any particular provision or subdivision
hereof or thereof.
 
(c) References in this Agreement to “Article”, “Section”, “Exhibit”, “Schedule”
or another subdivision or attachment shall be construed to refer to an article,
section or other subdivision of, or an exhibit, schedule or other attachment to,
this Agreement unless the context otherwise requires; references in any
instrument or agreement governed by or referred to in this Agreement to
“Article”, “Section”, “Exhibit”, “Schedule” or another subdivision or attachment
shall be construed to refer to an article, section or other subdivision of, or
an exhibit, schedule or other attachment to, such instrument or agreement unless
the context otherwise requires.
 
(d) The definitions contained in this Agreement shall apply equally to the
singular and plural forms of such terms.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The word “will” shall be construed to have the same meaning as the word
“shall”.  The term “including” shall be construed to have the same meaning as
the phrase “including without limitation”.
 
(e) Unless the context otherwise requires, any definition of or reference to any
agreement, instrument, statute or document contained in this Agreement or in any
agreement or instrument that is governed by or referred to in this Agreement
shall be construed (i) as referring to such agreement, instrument, statute or
document as the same may be amended, supplemented or otherwise modified from
time to time (subject to any restrictions on such amendments, supplements or
modifications set forth in this Agreement or in any agreement or instrument
governed by or referred to in this Agreement), including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statutes and (ii) to include (in the case of
agreements or instruments) references to all attachments thereto and instruments
incorporated therein.  Any reference to any Person shall be construed to include
such Person’s successors and permitted assigns.
 
(f) Unless the context otherwise requires, whenever any statement is qualified
by “to the best knowledge of” or “known to” (or a similar phrase) any Person
that is not a natural person, it is intended to indicate that the senior
management of such Person has conducted a commercially reasonable inquiry and
investigation prior to making such statement and no member of the senior
management of such Person (including managers, in the case of limited liability
companies, and general partners, in the case of partnerships) has current actual
knowledge of the inaccuracy of such statement.
 
Section 8.11. WAIVER OF JURY TRIAL.  THE GUARANTOR AND EACH BORROWER HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
Section 8.12. Confidentiality.  Each Lender agrees to hold all non-public
information obtained pursuant to the requirements of this Agreement in
accordance with its customary procedure for handling confidential information of
this nature and in accordance with safe and sound banking practices; provided,
that nothing herein shall prevent any Lender from disclosing such information
(a) to any other Lender or to any Agent, (b) to any other Person if reasonably
incidental to the administration of the Loans, (c) upon the order of any court
or administrative agency, (d) to the extent requested by, or required to be
disclosed to, any rating agency or regulatory agency or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (e) which had been publicly disclosed other than as a
result of a disclosure by any Agent or any Lender prohibited by this Agreement,
(f) in connection with any litigation to which any Agent, any Lender or any of
their respective Subsidiaries or Affiliates may be party, (g) to the extent
necessary in connection with the exercise of any remedy hereunder, (h) to such
Lender’s or Agent’s Affiliates and their respective directors, officers,
employees and agents including legal counsel and independent auditors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (i) with the consent of the Borrowers, (j) to Gold
Sheets and other similar bank trade publications, such information to consist
solely of deal terms and other information customarily found in such
publications, and (k) subject to provisions substantially similar to those
contained in this Section, to any actual or proposed Participant or assignee or
to any actual or prospective counterparty (or its advisors) to any
securitization, swap or derivative transaction relating to the Obligations
hereunder.  Notwithstanding the foregoing, any Agent, any Lender or Davis Polk &
Wardwell LLP may circulate promotional materials and place advertisements in
financial and other newspapers and periodicals or on a home page or similar
place for dissemination of information on the internet or worldwide web, in each
case, after the closing of the transactions contemplated by this Agreement in
the form of a “tombstone” or other release limited to describing the names of
the Borrowers or their Affiliates, or any of them, and the amount, type and
closing date of such transactions, all at their sole expense.
 
Section 8.13. USA PATRIOT Act Notice.  Each Lender that is subject to the
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Guarantor and each Borrower that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Guarantor and each Borrower, which information
includes the name and address of the Guarantor and each Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Guarantor and each Borrower in accordance with the
PATRIOT Act.
 
Section 8.14. No Fiduciary Duty.  Each Agent, each Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lender
Parties”), may have economic interests that conflict with those of the
Guarantor, the Borrowers, their Affiliates and/or their respective stockholders
(collectively, solely for purposes of this paragraph, the “Borrower
Parties”).  The Guarantor and the Borrowers agree that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty (other than any implied duty of
good faith) between any Lender Party, on the one hand, and any Borrower Party,
on the other.  The Lender Parties acknowledge and agree that (a) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Borrowers, on
the other and (b) in connection therewith and with the process leading thereto,
(i) no Lender Party has assumed an advisory or fiduciary responsibility in favor
of any Borrower Party with respect to the transactions contemplated hereby (or
the exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Lender Party has advised, is currently
advising or will advise any Borrower Party on other matters) or any other
obligation to any Borrower Party except the obligations expressly set forth in
the Loan Documents and (ii) each Lender Party is acting solely as principal and
not as the agent or fiduciary of any Borrower Party.  Each of the Guarantor and
each Borrower acknowledges and agrees that the each of the Guarantor and each
Borrower has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading
thereto.  Each of the Guarantor and each Borrower agrees that they will not
claim that any Lender Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to any Borrower Party, in
connection with such transaction or the process leading thereto.
 
Section 8.15. Currency Indemnity.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which, in accordance with normal banking procedures, the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of each Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).
 
ARTICLE IX
GUARANTEE
 
Section 9.01. Guarantee.  The Guarantor unconditionally, absolutely and
irrevocably guarantees the full and punctual payment of each Obligation when due
(whether at stated maturity, upon acceleration or otherwise).  If any Borrower
fails to pay any Obligation punctually when due, the Guarantor agrees that it
will forthwith on demand pay the amount not so paid at the place and in the
manner specified in the relevant Loan Document. This Guarantee is a Guarantee of
payment and not merely of collection.
 
Section 9.02. Guarantee Unconditional.  The obligations of the Guarantor
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
 
(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of the Borrowers or any other Person under any Loan Document,
by operation of law or otherwise;
 
(b) any modification or amendment of or supplement to any Loan Document;
 
(c) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Borrowers or any other Person under
any Loan Document;
 
(d) any change in the corporate existence, structure or ownership of any
Borrower or any other Person or any of their respective subsidiaries, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting
such Borrower or any other Person or any of their assets or any resulting
release or discharge of any obligation of such Borrower or any other Person
under any Loan Document;
 
(e) the existence of any claim, set-off or other right that the Guarantor may
have at any time against any Borrower or any other Person, whether in connection
with the Loan Documents or any unrelated transactions, provided that nothing
herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;
 
(f) any invalidity or unenforceability relating to or against any Borrower or
any other Person for any reason of any Loan Document, or any provision of
applicable law or regulation purporting to prohibit the payment of any
Obligation by such Borrower or any other Person; or
 
(g) any other act or omission to act or delay of any kind by any Borrower, any
other party to any Loan Document or any other Person, or any other circumstance
whatsoever that might, but for the provisions of this clause (g), constitute a
legal or equitable discharge of or defense to any obligation of the Guarantor
hereunder.
 
Section 9.03. Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances.  The Guarantor’s obligations hereunder shall remain in full force
and effect until all Obligations shall have been paid in full.  If at any time
any payment of any Obligation is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise, the Guarantor’s obligations hereunder with respect to such payment
shall be reinstated as though such payment had been due but not made at such
time.
 
Section 9.04. Waiver by Guarantor.  The Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against any Borrower or any other Person.
 
Section 9.05. Subrogation.  Upon making full payment with respect to any
Obligation, the Guarantor shall be subrogated to the rights of the payee against
any Borrower with respect to such payment; provided that the Guarantor shall not
enforce any payment by way of subrogation against any Borrower, or by reason of
contribution against any other guarantor of such Obligation, until the
Commitments are terminated and all Obligations have been paid in full in cash.
 
Section 9.06. Stay of Acceleration.  If acceleration of the time for payment of
any Obligation by any Borrower is stayed by reason of the insolvency or
receivership of any Borrower or otherwise, all Obligations otherwise subject to
acceleration under the terms of any Loan Document shall nonetheless be payable
by the Guarantor forthwith on demand by the Administrative Agent.
 
Section 9.07. Continuing Guarantee.  The Guarantee set forth in this Article IX
is a continuing guarantee, shall be binding on the Guarantor and its successors
and assigns, and shall be enforceable by each holder from time to time of the
Obligations (each, a “Guaranteed Party”).  If all or part of any Guaranteed
Party’s interest in any Obligation is assigned or otherwise transferred, the
transferor’s rights hereunder, to the extent applicable to the obligation so
transferred, shall automatically be transferred with such obligation.
 
[Signature Pages to Follow]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

   
PPL CAPITAL FUNDING, INC. (as U.S. Borrower)
                     
By:____________________________________
   
Name:
   
Title:

 
 
 

 

--------------------------------------------------------------------------------

 


   
PPL WEM HOLDINGS PLC (as UK Borrower)
                     
By:____________________________________
   
Name:
   
Title:


 

--------------------------------------------------------------------------------

 

   
PPL CORPORATION (as Guarantor)
                     
By:____________________________________
   
Name:
   
Title:



 

 

--------------------------------------------------------------------------------

 


            BANK OF AMERICA, N.A. (as Administrative Agent)                
By:____________________________________
   
Name:
   
Title:



 

--------------------------------------------------------------------------------

 
 
 



   
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as Lender
                     
By:____________________________________
   
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 


   
BANK OF AMERICA, N.A., as Lender
                     
By:____________________________________
   
Name:
   
Title:



 

--------------------------------------------------------------------------------

 




    ______________________________, as a Lender       (insert name of Lender)  
             
By:____________________________________
   
Name:
   
Title:



   
Second signature block, if required
     ____________________________________, as a Lender      (insert name of
Lender)                      
By:____________________________________
   
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01
 
MANDATORY COST FORMULAE
 
1.  
The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 
(a)  
the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

 
(b)  
the requirements of the European Central Bank.

 
2.  
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 
3.  
The Additional Cost Rate for any Lender lending from a Euro-Currency Lending
Office in a Participating Member State will be the percentage notified by that
Lender to the Administrative Agent.  This percentage will be certified by such
Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of such Lender’s
participation in all Loans made from such Euro-Currency Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of Loans made from that Euro-Currency Lending Office.

 
4.  
The Additional Cost Rate for any Lender lending from a Euro-Currency Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:

 
AB+C(B-D)+E x 0.01
per cent per annum
100 - (A+C)

 
Where:
 
 
“A”
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
“B”
is the percentage rate of interest (excluding the Applicable Margin, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the last
sentence of Section 2.05(c) payable for the relevant Interest Period of such
Loan).

 
 
“C”
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
“D”
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 
 
“E”
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 
5.  
For the purposes of this Schedule:

 
(a)  
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
(b)  
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
(c)  
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under Column 1
of the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero
rated fee required pursuant to the Fees Rules but taking into account any
applicable discount rate);

 
(d)  
“Participating Member State” means any member state of the European communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European community relating to Economic and Monetary Union;
and

 
(e)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.  
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e., 5% will be included in the formula as 5 and not
as 0.05).  A negative result obtained by subtracting D from B shall be taken as
zero.  The resulting figures shall be rounded to four decimal places.

 
7.  
If requested by the Administrative Agent or any Borrower, each Lender with a
Euro-Currency Lending Office in the United Kingdom or a Participating Member
State shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Administrative Agent and the Borrowers, the rate of
charge payable by such Lender to the Financial Services Authority pursuant to
the Fees Rules in respect of the relevant financial year of the Financial
Services Authority (calculated for this purpose by such Lender as being the
average of the Fee Tariffs applicable to such Lender for that financial year)
and expressed in pounds per £1,000,000 of the Tariff Base of such Lender.

 
8.  
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate.  In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 
(a)  
the jurisdiction of the Euro-Currency Lending Office out of which it is making
available its participation in the relevant Loan; and

 
(b)  
any other information that the Administrative Agent may reasonably require for
such purpose.

 
Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.
 
9.  
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Euro-Currency Lending Office.

 
10.  
The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 
11.  
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.

 
12.  
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 
13.  
The Administrative Agent may from time to time, after consultation with the
Borrowers and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 